Attorney Grievance Comm’n v. Russell A. Neverdon, Sr., Misc. Docket AG No. 12,
September Term, 2020

ATTORNEY DISCIPLINE – SANCTIONS – SIX-MONTH SUSPENSION – Court of
Appeals suspended from practice of law in Maryland for six months Russell A. Neverdon,
Sr., Respondent, with condition that upon reinstatement Respondent engage attorney
monitor for period of one year. Respondent, among other things, failed to properly
supervise work of non-attorney assistant, failed to provide competent and diligent
representation to clients in personal injury and estate matter, failed to adequately
communicate with clients about matter, and failed to recognize and advise clients of
conflict of interest and to attempt to obtain clients’ informed consent, confirmed in writing,
to continue with representation. Such conduct violated Maryland Attorneys’ Rules of
Professional Conduct (“MARPC”) 1.1 (Competence), 1.2(a) (Scope of Representation and
Allocation of Authority Between Client and Attorney), 1.3 (Diligence), 1.4(a)(2) and (b)
(Communication), 1.7 (Conflict of Interest), 1.15(a) and (d) (Safekeeping Property),
1.16(a)(1) (Declining or Terminating Representation), 5.3(b) (Responsibilities Regarding
Non-Attorney Assistants), 5.5(a) (Unauthorized Practice of Law), 8.4(d) (Conduct that is
Prejudicial to Administration of Justice), and 8.4(a) (Violating MARPC).
           Circuit Court for Baltimore City
           Case No. 24-C-20-002534

           Argued: March 8, 2021
                                                                                  IN THE COURT OF APPEALS

                                                                                       OF MARYLAND

                                                                                    Misc. Docket AG No. 12

                                                                                      September Term, 2020
                                                                            ______________________________________

                                                                            ATTORNEY GRIEVANCE COMMISSION
                                                                                    OF MARYLAND

                                                                                               v.

                                                                                  RUSSELL A. NEVERDON, SR.
                                                                            ______________________________________

                                                                                      Barbera, C.J.
                                                                                      McDonald
                                                                                      Watts
                                                                                      Hotten
                                                                                      Getty
                                                                                      Booth
                                                                                      Biran,

                                                                                            JJ.
                                                                            ______________________________________

                                                                                       Opinion by Watts, J.
                                                                            ______________________________________

                                                                                      Filed: May 28, 2021


Pursuant to Maryland Uniform Electronic Legal Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document
is authentic.




                                                   2021-05-28 10:10-04:00

Suzanne C. Johnson, Clerk
       This attorney discipline proceeding involves an attorney who mainly, among other

things, failed to properly supervise the work of a non-attorney assistant, failed to provide

competent and diligent representation to clients in a personal injury and estate matter, failed

to adequately communicate with the clients about the matter, and failed to recognize and

advise clients of a conflict of interest and to attempt to obtain the clients’ informed consent,

confirmed in writing, to continue with the representation.

       Russell A. Neverdon, Sr., Respondent, a member of the Bar of Maryland, was

retained by relatives of a person who was struck and killed by a motor vehicle to handle a

personal injury (survival action) and an estate matter that arose as a result of the

individual’s death. One of Neverdon’s clients filed a complaint against him with Bar

Counsel.

       On May 19, 2020, on behalf of the Attorney Grievance Commission, Petitioner, Bar

Counsel filed in this Court a “Petition for Disciplinary or Remedial Action” against

Neverdon, charging him with violating Maryland Attorneys’ Rules of Professional

Conduct (“MARPC”)1 1.1 (Competence), 1.2(a) (Scope of Representation and Allocation

of Authority Between Client and Attorney), 1.3 (Diligence), 1.4 (Communication), 1.5(b)

and (c) (Fees), 1.7 (Conflict of Interest), 1.8(b) (Conflict of Interest; Current Clients),

1.15(a), (d), and (e) (Safekeeping Property), 1.16(a)(1) (Declining or Terminating

Representation), 3.3(a)(1) (Candor Toward the Tribunal), 5.3(b) and (c) (Responsibilities




       Effective July 1, 2016, the Maryland Lawyers’ Rules of Professional Conduct
       1

(“MLRPC”) were renamed the MARPC and relocated to Title 19 of the Maryland Rules,
without substantive change.
Regarding Non-Attorney Assistants), 5.5(a) (Unauthorized Practice of Law), 8.1(a) (Bar

Admission and Disciplinary Matters),           8.4(c) (Dishonesty, Fraud, Deceit, or

Misrepresentation), 8.4(d) (Conduct that is Prejudicial to the Administration of Justice),

and 8.4(a) (Violating the MARPC).

       On May 22, 2020, this Court designated the Honorable Anthony F. Vittoria (“the

hearing judge”) of the Circuit Court for Baltimore City to hear this attorney discipline

proceeding. On September 28, 29, 30, and October 5, 2020, the hearing judge conducted

a hearing. On November 23, 2020, the hearing judge filed in this Court Findings of Fact

and Conclusions of Law, determining that Neverdon had violated MARPC 1.1, 1.2(a)2,

1.3, 1.4,3 1.5,4 1.7, 1.15(a), 1.15(d), 1.16(a), 1.16(d),5 3.3(a)(1), 5.3(b), 5.5(a), 8.1(a),

8.4(c), and 8.4(a), but had not violated MARPC 1.15(e), 5.3(c), or 8.4(d).6

       On March 8, 2021, we heard oral argument. For the below reasons, based on the

rule violations and the aggravating factors found herein, we suspend Neverdon from the


       2
         Although the hearing judge did not specify a subsection, the hearing judge quoted
MARPC 1.2(a).
       3
         The hearing judge did not specify which subsection of MARPC 1.4 that Neverdon
had violated.
       4
         In his conclusions of law, the hearing judge quoted MARPC 1.5(a) and, without
specifying a subsection, concluded that Neverdon violated MARPC “1.5 by taking his full
fee before his work had been completed.” Later, in the conclusion of the opinion, when
summarizing the violations, the hearing judge stated that Neverdon had violated MARPC
1.5(a). Bar Counsel, however, charged Neverdon with violating MARPC 1.5(b) and (c),
not MARPC 1.5(a).
       5
         In the petition, Bar Counsel charged Neverdon with violating MARPC 1.16(a)(1).
In the opinion, the hearing judge stated that Bar Counsel had charged Neverdon with
violating MARPC 1.16(a) but had argued at the hearing that Neverdon violated MARPC
1.16(d).
       6
         At the hearing, Bar Counsel withdrew the allegation that Neverdon had violated
MARPC 1.8(b).

                                            -2-
practice of law in Maryland for six months, with the condition that, upon reinstatement to

the practice of law in Maryland, Neverdon engage an attorney monitor for a period of one

year, with the attorney monitor to be approved by Bar Counsel and paid for by Neverdon.

                                    BACKGROUND

       The hearing judge found the following facts, which we summarize.

       On June 24, 1999, this Court admitted Neverdon to the Bar of Maryland. At the

time of the disciplinary hearing, Neverdon had been practicing law in Baltimore City for

twenty-one years. From April 2015 to March 2018, Neverdon worked full time as the

Director of Special Services in the Office of the Secretary of the Department of Public

Safety and Correctional Services (“DPSCS”). While holding the position, Neverdon

maintained a law practice limited to handling civil cases and already existing criminal

cases. While working for DPSCS, Neverdon handled approximately sixteen to twenty

cases per month in his law practice, the Law Office of Russell A. Neverdon, Sr., LLC.

During that time, Neverdon maintained an office for his law practice and worked in the

office approximately eight hours per week, usually outside of normal business hours during

the week and on weekends.

       Neverdon employed Mr. Scherron J. Lee as a paralegal in his law office. Lee is not

licensed to practice law in Maryland. When Neverdon worked in the office during non-

business hours, he would leave notes for Lee with tasks for Lee to perform and he would

leave drafts of pleadings, letters, and other documents for Lee to finalize during the next

business day. During workdays, Neverdon and Lee communicated by e-mail and text




                                           -3-
messages and occasionally by telephone.7

                              Initiation of Representation

       On January 8, 2017, Rodney C. Chase, who was working as a traffic flagger at a

road construction site, was struck and killed by a vehicle driven by Jason Disney. Disney

had been travelling at a high rate of speed and there were at least three witnesses to the

accident. Chase had no immediate family and died intestate. Prior to his death, Chase had

received treatment for drug dependency that had been paid for by the Maryland Department

of Health (“MDH”). Chase was survived by four cousins: Marjorie Purvey, Michael

Willingham, Russell Willingham,8 and Julia Chance (collectively, “the Clients”). Michael

arranged for a funeral director to claim Chase’s body and funeral expenses were paid for

by Chesapeake Employers’ Insurance Company (“CEICO”), Chase’s employer’s workers’

compensation insurer.

       On or about January 26, 2017, Neverdon met with Purvey, Michael, and Russell to

discuss possibly representing them. Chance, who lived in New York, participated in the

meeting by telephone. Prior to the meeting, Neverdon learned that Michael had retained,

or at least spoken to, another attorney. During the meeting, Neverdon told the Clients that

they could hire separate attorneys, but Neverdon did not explain, either at that time or any

other time, about the possibility of a conflict of interest between the Clients and he never



       7
          Although the hearing judge found that the communication occurred, the hearing
judge noted that, during discovery, Neverdon did not produce records of any text messages
or telephone calls that he had with Lee.
        8
          Because they have the same surname, we refer to Michael Willingham and Russell
Willingham by their first names.

                                           -4-
explained what he would need to do should such a conflict of interest arise. During the

meeting, Neverdon explained that, if retained, he would “handle the case,” which,

according to the hearing judge, included filing the necessary documents to open an estate

for Chase (“the Estate”). Neverdon did not tell the Clients during the meeting, however,

that he had a full-time job with DPSCS. At the end of the meeting, the Clients agreed to

retain Neverdon in connection with Chase’s death.

      After the meeting, Neverdon instructed Lee to prepare engagement agreements for

the Clients. The engagement agreements were identical, with the exception of the name of

the Client to whom a particular agreement pertained. The agreements described the scope

of the representation as follows: “You have requested the Law Office of Russell A.

Neverdon, Sr., LLC to represent you in connection with an Estate matter in conjunction

with a wrongful death and survivorship cause of action regarding [] Chase.”           The

agreements provided that the Clients were responsible for reimbursing Neverdon for any

out-of-pocket expenses and included a breakdown of the potential expenses.            The

agreements did not require the Clients to provide a retainer or escrow payment to cover

such possible expenses. The agreements detailed that Neverdon’s hourly fee was $400 but

indicated that the Clients would be responsible for the fee only if the Clients terminated

the representation and engaged other counsel or settled the matter on their own.9


      9
       The engagement agreements, which were admitted into evidence at the disciplinary
hearing, provided that they were “contingent fee” contracts, and that if the matter were
resolved by way of settlement prior to the filing of a lawsuit, Neverdon’s compensation
would be 33 1/3% of the settlement amount, and if resolved after the filing of a lawsuit,
Neverdon’s compensation would be 40% of any proceeds recovered or awarded. The


                                           -5-
       Purvey and Michael were selected to serve as personal representatives of the Estate.

Neverdon learned through discussions with Purvey that her relationship with Michael was

contentious.10 Neverdon learned that Purvey disapproved of the manner in which Michael

handled claiming Chase’s body and the funeral and Purvey believed that Michael and

Chase had used drugs together in the past. Neverdon learned that Purvey’s main goal for

the representation was to ensure that Disney was held accountable for Chase’s death.

Despite what Neverdon had learned from Purvey, the engagement agreements failed to

provide any information about the possibility of conflicts of interest between the Clients or

what steps would need to be taken if a conflict arose.

       On January 26, 2017, Michael and Russell signed the engagement agreements.

Sometime after January 30, 2017, Purvey signed an engagement agreement.11

                                   The Survival Action

       Early in the representation, Neverdon concluded that there could not be a wrongful

death claim because Chase did not have any dependents. Neverdon concluded that the only

avenue for recovery would be a survival action brought on behalf of the Estate. Early on,




agreements stated that it was understood that if no recovery were obtained, then no fee
payment would be due to Neverdon.
       10
          Purvey also made Lee aware of her feelings about Michael. In a telephone call on
May 29, 2017, Purvey expressed to Lee her dislike of Michael as well as her desire to not
have to deal with Michael.
       11
          The hearing judge noted that one of the exhibits consisted of an engagement
agreement purportedly signed by Chance on January 30, 2017. According to the hearing
judge, this was “curious” as, on January 30, 2017, Lee sent an e-mail to Neverdon
indicating that Chance’s signature had not yet been obtained.

                                            -6-
Neverdon met with Purvey at least two times at her home.12 During those meetings, Purvey

indicated that she had heard Chase had been struck from behind by Disney and that Chase

may have owned an automobile. Following the initial January 26, 2017 meeting, Neverdon

instructed Lee to prepare documents, including a letter to the Anne Arundel County Police

Department requesting a copy of the accident report and a letter to Chase’s employer

seeking information. On February 23, 2017, Lee wrote a letter to the Anne Arundel County

Police Department’s Accident Report Unit requesting the accident report. At some point

between February 23, 2017 and March 15, 2017, Neverdon received the accident report,

which identified Disney as the driver of the vehicle that struck Chase and provided the

name of the vehicle’s insurer, Nationwide Insurance (“Nationwide”), and a policy number.

The accident report did not identify who owned the vehicle that Disney had been driving

and Neverdon did not investigate the matter.

       On March 15, 2017, at Neverdon’s instruction, Lee sent two letters to Nationwide—

one requesting that Nationwide identify any personal injury protection or “Med-Pay”

coverage that was available for Chase and one requesting that Nationwide put its position

as to liability in writing. Also on March 15, 2017, Lee sent two follow-up letters to the

Anne Arundel County Police Department—one to Evidence Control requesting Chase’s

personal effects and one to the Traffic Safety Division requesting an accident

reconstruction report.

       Neverdon began an investigation with respect to Disney by conducting online


       12
        Following the initial meeting, Neverdon did not meet with Michael and Russell
again and Neverdon did not meet with Chance in person at all during the representation.

                                          -7-
research. Through a “people search,” Neverdon determined that Disney was in his early

thirties. Using Maryland Judiciary Case Search, Neverdon discovered that Disney had

prior convictions for traffic and criminal offenses. Neverdon searched Maryland land

records, which did not show any property registered in Disney’s name. Using the Maryland

State Department of Assessments and Taxation’s website, Neverdon determined that

Disney was not identified as the owner of the residence displayed on his driver’s license.

Based on his investigation, Neverdon concluded that there was a strong likelihood that

Disney did not have any assets.

      Neverdon spoke to the funeral director who told him that Chase’s body had

significant injuries to the back, but only superficial injuries on the front. Neverdon also

visited the accident scene. From his investigation, as well as the information Purvey had

provided, Neverdon concluded that Chase had been struck from the rear and did not see

Disney coming before being hit.

      On March 20, 2017, CEICO sent a letter to Nationwide, on which Neverdon was

copied, notifying Nationwide that it had a statutory lien in the amount of $7,000 against

the Estate for funeral expenses. The following day, Nationwide sent a letter to Neverdon,

stating that CEICO had paid $7,000 in funeral expenses and that Nationwide would reduce

any payments made under the applicable policy by that amount if CEICO had not been

reimbursed at the time of payment. In addition, Nationwide advised Neverdon that its

insured was named Daryl Disney, not Jason Disney. Lee received Nationwide’s letter on

Neverdon’s behalf. Lee thought that the letter was a response to the letter he had sent

demanding personal injury protection benefits on Chase’s behalf. Lee did not understand


                                           -8-
the meaning of Nationwide’s letter and spoke with Neverdon, who instructed Lee to call

Nationwide to determine the meaning of the letter. On March 23, 2017, Lee called

Nationwide and spoke with Lisa Dugan, who informed him that Nationwide’s insured was

Daryl Disney, not Jason Disney (the driver of the vehicle that struck Chase). Dugan also

advised Lee that personal injury protection benefits were not available in the case. Neither

Neverdon nor Lee investigated who Daryl Disney was or what, if any, connection he had

to Jason Disney or the vehicle Jason Disney had been driving, or the accident that killed

Chase.

         On April 6, 2017, Lee faxed a demand letter to Nationwide under his signature

demanding a settlement in the amount of the policy limits. Lee had e-mailed a draft of the

demand letter to Neverdon before faxing it to Nationwide. Neither Neverdon nor Lee knew

what the policy limits were at the time that the demand letter was sent to Nationwide. In

the demand letter, Lee made several legal assertions. Lee wrote that the “insured,” Jason

Disney, had failed to operate the vehicle in a “safe and prudent” manner by failing to keep

a safe look-out while driving, failing to avoid an accident, failing to keep control of the

vehicle, and failing to obey traffic devices. Lee wrote that, due to Jason Disney’s

“negligence,” Chase was fatally injured. Lee made a demand for a settlement in the amount

of the policy limits “to compensate for the loss of life of [] Chase, as well as the pain,

suffering, inconvenience, and funeral costs incurred by his surviving family member.”

         On May 17, 2017, Lee sent a follow-up e-mail to Nationwide requesting a response

to the demand letter. Lee made a legal assertion in the e-mail by stating that Chase “was

fatally injured as a direct and proximate result of your insured’s negligence.” On May 22,


                                           -9-
2017, Neverdon received a letter from Nationwide in which Nationwide confirmed receipt

of the demand letter, but again identified Daryl Disney as the policy holder. According to

the hearing judge, on May 30, 2017, Lee spoke with Dugan, who advised Lee that

Nationwide had made several attempts to speak with “Mr. Disney” but had been unable to

reach him.13 On June 7, 2017, Lee again spoke with Dugan, who requested that he send

her the Letters of Administration issued by the Orphans’ Court so that Nationwide could

extend a settlement offer. The following day, Lee faxed the Letters of Administration to

Dugan.

       On June 22, 2017, Lee spoke with a representative of Chase’s employer, PDI Sheetz

Construction Company. The representative advised that Chase did not have a pension,

401(k), or “retirement.” The representative did not know whether Chase owned a vehicle.14

On the same day, Dugan sent Neverdon a letter enclosing a “Release of All Claims” and a

“Medicare Addendum” form. The release contained a settlement offer of $30,000 in

exchange for the release of all claims against all possible tortfeasors.

       On or about July 11, 2017, the Anne Arundel County Police Department’s Traffic

Safety Section released15 a thirty-two-page Motor Vehicle Collision Reconstruction Report


       13
           Respondent’s Exhibit 45 contains handwritten notes by Lee. A notation for May
30, 2017, indicates that Dugan attempted to speak with the “insured,” who would be Daryl
Disney.
        14
           The hearing judge noted that Neverdon and Lee spent time trying to determine
whether Chase owned a vehicle. Neverdon indicated that the purpose of the search was to
determine whether Chase had insurance on a vehicle which might enable the Estate to
assert an underinsured motorist claim. Neverdon ultimately discovered that Chase did not
own a vehicle.
        15
           The hearing Judge did not indicate to whom or how the Reconstruction Report had
been released.

                                            - 10 -
concerning the accident (“the Reconstruction Report”).          The Reconstruction Report

indicated the following. There were at least three witnesses to the accident, each of whom

had given a statement. Jason Disney provided minimal information to law enforcement at

the scene of the accident and invoked his right to counsel.             Disney saw Chase

approximately 100 feet before impact and applied the brakes and began to skid

approximately twenty-seven feet before impact. The vehicle that Disney drove was

equipped with an Ignition Interlock system because Disney’s driver’s license was “alcohol

restricted.” Disney may have been distracted by the Ignition Interlock system requesting

a “rolling retest” just prior to the accident.16 Neverdon never obtained a copy of the

Reconstruction Report and never attempted to speak with the witnesses or Disney.

                                    Opening the Estate

       At the meeting of January 26, 2017 described above, the Clients agreed that Purvey

and Michael would serve as personal representatives of the Estate. After the meeting,

Neverdon instructed Lee to search online for the forms needed to open an estate and to

“populate” the forms with the required information. Lee had never previously worked on

opening an estate. Lee prepared a Petition for Administration of a Small Estate to request

the appointment of Purvey and Michael as personal representatives and a Schedule B to

identify the assets and debts of the decedent. Lee also prepared a “Consent to Appointment


       16
           The Reconstruction Report explains that, during a rolling retest, the Ignition
Interlock device would have given an audible command for the operator to provide a breath
sample. The Reconstruction Report indicates that the Ignition Interlock device asked
Disney to perform a rolling retest at 12:46:33 p.m. on the day of the accident and that the
first call reporting the collision to the police department’s 911 service occurred at 12:47:28
p.m., approximately a minute later.

                                            - 11 -
of Personal Representative” identifying Purvey and Michael as personal representatives for

both Russell and Chance as interested parties. At some point, Michael and Russell signed

estate-related documents at a meeting with Lee; and, Purvey separately signed similar

documents at a meeting with Lee.

       On February 14, 2017, six documents were filed in the Orphans’ Court. First, the

Small Estate Petition for Administration signed by Purvey and Michael was filed. The

petition included a line for counsel to sign under oath. Lee signed the petition to look like

Neverdon’s signature and did so with Neverdon’s knowledge and consent. Second,

Schedule B, which was signed by Purvey and Michael, was filed. Like the petition,

Schedule B included a line for counsel to sign under oath and Lee signed Neverdon’s

signature with Neverdon’s consent. Third, a Consent to Appointment signed by Russell

was filed. Again, Lee signed the document with Neverdon’s signature with Neverdon’s

consent. Fourth, a Consent to Appointment “purportedly signed by” Chance was filed.

Yet again, Lee signed the document for Neverdon with consent. Fifth, a second Consent

to Appointment “purportedly signed by” Chance17 was filed, with Lee having signed for

Neverdon, again with Neverdon’s consent. Sixth, a “List of Interested Persons,” containing

the names of the four beneficiaries (the Clients), their relationship to Chase, and their last

known addresses was filed. The list contained the purported signatures of each of the




        The hearing judge observed that “Chance’s signature and handwritten name on the
       17

second Consent to Appointment [are] visibly different than her signature and handwritten
name on the first Consent to Appointment.”

                                            - 12 -
Clients.18 Although there was a place for counsel to sign under oath, Neverdon did not

sign the list prior to its filing.

        On May 15, 2017, the Register of Wills for Baltimore City sent Neverdon a

“Delinquent Notice” concerning the failure to timely file a required “Information

Report.”19 The personal representatives were copied. On June 6, 2017, the Orphans’ Court

issued a show cause order to the personal representatives for the failure to file the

Information Report. On June 7, 2017, the show cause order was mailed to Neverdon,

Purvey, and Michael. After Purvey received the show cause order, she called Neverdon’s

office and spoke with Lee. Purvey eventually spoke with Neverdon, too, about the show

cause order. On June 14, 2017, Lee spoke with Michael. After the conversation, Lee sent

Michael a draft Information Report for his signature. Lee did not send Purvey a draft

Information Report for her signature.

        On June 22, 2017, Lee received the signed Information Report from Michael. At

1:38 p.m. that day, Lee sent an e-mail to Neverdon with the subject line “Chase (Response

to Show Cause Order) URGENT URGENT URGENT” and the e-mail contained a draft of

the response to the show cause order for Neverdon’s review. (Capitalization in original).

The following day, the response was filed in the Orphans’ Court. The response that was

filed was identical to the draft that Lee sent to Neverdon, including typographical errors,


        18
          The hearing judge noted that “each signature on the List appears to be different
than the signatures contained in the other five documents filed in the Orphans’ Court.”
       19
          According to Petitioner’s Exhibits 34 and 42, the Information Report was due on
May 14, 2017. The Information Report is a document that would contain information about
the decedent’s ownership, transfer, or interest in real or leasehold property in or outside of
Maryland.

                                            - 13 -
such as Chase’s middle name being misspelled and the word “response” in the title of the

document being misspelled as “Respone.” The response included the following statement:

       The address given to this office for Mr. Willingham was his brother’s
       address. Unbeknownst to us, he no longer resides there. Also, the only phone
       number we had for him had changed. Therefore, we had to wait for him to
       contact this office to update our records and make arrangements to get his
       signature on the Information Report.

Lee signed the response to look like Neverdon’s signature and did so with Neverdon’s

consent.

       On the same day, Lee filed the Information Report with the Register of Wills. The

Information Report contained the purported signatures of the personal representatives,

Purvey and Michael. Michael’s signature was valid. Lee, however, falsified Purvey’s

signature without her consent. With Neverdon’s consent, Lee signed the Information

Report to look like Neverdon’s signature. Lee did not send copies of the Information

Report to Purvey or Michael.

                      Settlement Dispute and Emergency Petition

       On July 11, 2017, Lee sent letters that he had originally drafted on June 22, 2017,

to each of the Clients advising them of the $30,000 settlement offer. As to the settlement

offer, Lee stated in the letters that “it is the maximum payout given the circumstances.”

Lee also stated that the “office’s fees and expenses” and the funeral expenses would need

to be reimbursed from the settlement proceeds and that the remainder would go into the

Estate. Lee suggested that the Clients discuss the settlement offer.

       On July 14, 2017, MDH filed a claim against the Estate for $19,124.78 for medical

expenses incurred by Chase from September 1, 2013 to January 31, 2017.


                                           - 14 -
       On July 19, 2017, Lee spoke with Michael and Chance about the settlement offer.

During the conversation, Lee indicated that he was attempting to arrange a meeting so that

the personal representatives could sign the release.         Lee had a similar telephone

conversation with Purvey a couple of days later. During that conversation, Purvey

indicated to Lee that she was not concerned with the money, but rather wanted to make

sure that Disney was held accountable for Chase’s death.

       On July 26, 2017, Lee sent nearly identical letters to the Clients. In the letters, Lee

reiterated that Nationwide had made a $30,000 settlement offer. Lee stated that the amount

was not much “consolation for the loss of your cousin’s life; however, it is all that is

available at this time.” Lee incorrectly stated that, to the extent that a judgment was

obtained against Disney and he had assets, “a lien can be placed against his property;

however, the lien can only be enforced when and if [] Disney decides to sell the property.

The court cannot force the sale of his personal or real property.” Lee informed the Clients

of the $19,123.78 MDH lien. Lee asserted that Neverdon would “negotiate a pay-off so

that you and all the remaining persons of interest will be able to walk away with some

semblance of settlement for your loss.” Lee concluded the letters by stating that Neverdon

had a greater chance of successfully negotiating the MDH lien if the Clients acted promptly

to resolve the survival action.

       On August 4, 2017, Lee sent a letter to the Anne Arundel County Police Department

inquiring about the investigation into Chase’s death. On August 8, 2017, Lee sent a letter

to the Anne Arundel County State’s Attorney’s Office requesting an update on the

possibility of criminal charges against Disney. On September 1, 2017, Lee met with the


                                            - 15 -
Clients to obtain signatures on the release.20 During the meeting, Lee provided the release

to Michael and Purvey and instructed them to read it and ask questions. Lee did not explain

the content of the release. Purvey again stated that she wanted Disney to be held

responsible for Chase’s death. Lee tried to explain that Neverdon did not have control over

whether the State brought charges against Disney. The meeting became contentious and

Michael and Purvey refused to sign the release. Purvey pointed her finger at Lee and stated

that “something just isn’t right.” Lee stepped out of the meeting to call Neverdon.

Neverdon instructed that Lee should end the meeting and return to the office21 and that all

further communications with the Clients should be in writing.

       A few days later, on September 6, 2017, Lee sent nearly identical letters to each of

the Clients. The letters contained much of the same information that had been included in

the July 26, 2017 letters. In the letters, Lee stated that there appeared to be confusion about

the scope of the representation. Lee indicated that, per the retainer agreement, the law

“office was retained to represent your family’s interest in two (2) matters and two (2)

matters only, personal injury and Wills/Estate/& Trusts.” Lee also advised that Neverdon

had obtained two outstanding payroll checks owed to Chase totaling $417.38.

       Lee discussed the possibility of filing suit against Disney personally and incorrectly

stated that “a civil suit is very different than the personal injury matter we were retained to

represent your family in.” Lee asserted that a contingency fee arrangement had been agreed

on “because liability is clear and payment is, for the most part, assured.” Lee explained


       20
            Chance attended the meeting by telephone.
       21
            The meeting had occurred at Purvey’s home.

                                            - 16 -
that attempting to secure payment of a judgment against a person “is not as simple and

requires more time, up-front payment and potentially more expenses, including, but not

limited to, private investigators.” Lee claimed that this was why a retainer payment would

be required, explaining that a retainer payment could be between $2,500 and $10,000

depending on the circumstances. Lee explained that the office would deduct the hourly fee

from the retainer payment until it was exhausted and that, once exhausted, “it is possible

additional payment may be required. This office bills at $400 per hour.” Lee again asserted

that it was difficult to collect a judgment against a person’s assets and incorrectly stated

that a court could not “force him to sell any of it.”

       In the letters, Lee again discussed the liens against the Estate and that Neverdon

could attempt to negotiate a reduction in the amount of the MDH lien. Lee claimed, though,

that it did “not make sense for us to begin negotiating a pay-off especially when we are

unable to give them a time frame when they can expect payment for whatever the

negotiated amount will be. After all, it appears that we are not getting cooperation from

the Co-Personal Representatives.”

       Lee also discussed the concern that Disney had not been criminally charged. Lee

explained that only the State’s Attorney’s Office, not Neverdon, had the ability to bring

charges against Disney. Lee concluded the letters by stating that the law office had “done

what it was retained to do” and stating that there was “nothing more for this office to do

until we acquire the mandatory required signatures.”

       After receiving the letter, Michael felt pressure to settle the case, so on September

19, 2017, he went into Neverdon’s office and signed the release. Lee was present at that


                                            - 17 -
time; Neverdon was not. Around the same time, Lee told Michael that Neverdon intended

to file a petition to remove Purvey as a personal representative due to her refusal to sign

the release. On September 19, 2017, Lee drafted a letter to the Clients expressing

frustration about Purvey’s refusal to sign the release and stating that Neverdon intended to

file a petition to remove Purvey as a personal representative if she continued to refuse to

sign the release. Although Lee e-mailed the draft letter to Neverdon for his review, the

draft letter was never sent to the Clients.

       On November 3, 2017, Neverdon filed in the Orphans’ Court an “Emergency

Petition to Remove Marjorie Purvey as a Personal Representative.” In the emergency

petition, Neverdon asserted that all other persons of interest agreed to remove Purvey as a

personal representative “to proceed with resolving the outstanding asset.” Neverdon

asserted that Purvey suffered from serious health conditions and had contacted his office

more than once indicating that the stress related to the matter and the responsibilities of

being a personal representative were not good for her health. Neverdon asserted that

Purvey had stated that her physician recommended that she remove herself from serving

as a personal representative. With Neverdon’s knowledge and consent, Lee signed the

emergency petition and accompanying certificate of service to look like Neverdon’s

signature.

       On November 15, 2017, the Orphans’ Court issued a show cause order requiring

Purvey to respond in writing before December 15, 2017 as to why she should not be

removed as a personal representative. The Orphans’ Court instructed Neverdon to serve

copies of the emergency petition on Purvey, or her attorney, by November 30, 2017. The


                                              - 18 -
show cause order reduced Purvey’s role “to that of a special administrator,” which limited

what she was able to do on behalf of the Estate. Neverdon did not serve the emergency

petition and show cause order on Purvey until December 7, 2017 and did so by regular

mail. On December 15, 2017, Purvey filed a response to the show cause order, requesting

that the emergency petition be denied and that she remain a personal representative of the

Estate. The response was not sent to Neverdon.

       At some time between December 15, 2017 and January 10, 2018, Neverdon

contacted the Orphans’ Court to request an update and learned that Purvey had filed a

response to the show cause order. On January 10, 2018, Neverdon sent a letter to Purvey

asserting that, during their last conversation, Purvey had clearly indicated that she was not

happy with the co-personal representative relationship with Michael and that her family

was not on the same page as she was, as they were concerned about money whereas she

was seeking justice for Chase. Neverdon noted that the consent of all other interested

persons, including Russell, Michael, and Chance, had been obtained22 and that Michael had

signed the release. Neverdon stated that, despite those circumstances, Purvey had remained

“adamant” that she would not sign the release. Neverdon indicated that he had told Purvey

that he would have no choice but to involve the Orphans’ Court because he “could not

allow there to be competing positions to jeopardize the surviving heirs’ interests.”

Neverdon imposed a deadline for Purvey to respond as to whether she would “cooperate”

or whether he would “have no choice but to continue proceeding with trying to have [her]


       22
        Neverdon appeared to be indicating in his letter to Purvey that the consent to settle
had been obtained from all interested persons.

                                           - 19 -
removed as Personal Representative.”

      A few days later, on January 16, 2018, Lee had a telephone conference with Purvey

and Clarice Brown, a person who had been assisting Purvey. Lee, Purvey, and Brown

discussed Neverdon’s January 10, 2018 letter and Brown indicated that she would discuss

the matter with Purvey and get back to Lee and Neverdon. Soon thereafter, Lee discovered

that a grand jury in Anne Arundel County had approved charges against Disney. Lee called

Purvey to give her an update. On January 25, 2018, Lee sent a letter to Purvey advising

that the State’s Attorney’s Office was bringing charges against Disney in connection with

Chase’s death. Lee advised that, because Neverdon had not heard from Purvey about his

earlier letter, Neverdon took the lack of response as an indication that Purvey would not

sign the release and that he would “renew” the emergency petition to remove her as a

personal representative. Lee sent similar letters to Michael, Russell, and Chance, stating

that Neverdon intended to renew the emergency petition to remove Purvey as a personal

representative. Lee advised Michael, Russell, and Chance that if they did not contact

Neverdon, their silence would be understood to mean that they agreed with seeking to

remove Purvey.

      Sometime during the following week, Lee spoke with Brown by telephone and the

two discussed making arrangements for Purvey to come to the office and sign the release.

On February 5, 2018, Lee sent an e-mail to Brown confirming the details of the telephone

call. The following day, accompanied by Brown and Brown’s husband, Purvey went into

Neverdon’s office to sign the release. Neverdon was not present. Lee did not explain the

release and instead instructed Purvey to read it and ask any questions she might have.


                                          - 20 -
Purvey signed the release. During the meeting, Lee told Purvey and Brown that a letter

would be sent to MDH concerning its lien.23

        On February 8, 2018, Nationwide sent a check in the amount of $30,000 to

Neverdon’s office. On or before February 13, 2018, Lee received the check on Neverdon’s

behalf. On February 14, 2018, Lee sent letters to the Clients advising them that the

settlement check had been received and that efforts were being made to have Purvey and

Michael sign the check so that it could be deposited into escrow. In the letters, Lee advised

the Clients that $7,000 of the settlement proceeds would be used to reimburse CEICO for

funeral expenses and that $19,124.78 would be used to reimburse MDH. Lee also enclosed

a copy of a document entitled “Claim Against the Estate” that Neverdon would be filing in

the Orphans’ Court seeking $10,000 in attorney’s fees. Two days later, Michael went to

the office and signed the settlement check. Purvey was scheduled to go into the office the

following day, but Brown called and told Lee that Purvey would not be able to make the

appointment.

        On February 22, 2018, the Orphans’ Court sent a notice advising that a hearing on

the emergency petition was scheduled for March 19, 2018. On or around March 18, 2018,

Neverdon contacted the Orphans’ Court and asked the Court Administrator if it would be

necessary for him to appear at the hearing on the emergency petition. Neverdon was

advised that he did not need to appear. On March 19, 2018, the Orphans’ Court held the

scheduled hearing. Michael, Russell, and Purvey, who was accompanied by Brown,


        23
             On January 12, 2018, Lee sent a letter to MDH requesting that it waive or reduce
its lien.

                                              - 21 -
attended. Neverdon did not appear. During the hearing, the Orphans’ Court was advised

that the release had been signed by Michael and Purvey, but that the recently received

settlement check had not yet been signed by Purvey. After the hearing, the Orphans’ Court

issued an order in which it indicated that consideration of the emergency petition would be

continued pending the filing of the signed release and settlement check by March 26, 2018.

Between March 6 and 25, 2018, Neverdon, Lee, and Brown exchanged e-mails about

rescheduling a time for Purvey to sign the settlement check. On March 26, 2018, Lee went

to Purvey’s house and Purvey signed the settlement check. Sometime thereafter, the

settlement check was deposited into Neverdon’s escrow account and Neverdon withdrew

$10,000 from the escrow account as payment of his attorney’s fee.

       On May 30, 2018, the Orphans’ Court issued a notice initially scheduling a hearing

on the emergency petition for July 2, 2018; the court subsequently sent a notice

rescheduling the hearing to July 30, 2018. Copies of the notices were sent to Neverdon,

the Clients, and MDH. Sometime before July 30, 2018, the Orphans’ Court contacted

Neverdon’s office inquiring as to whether Neverdon wanted to proceed with the hearing.

Neverdon stated that he did not want to go forward, as Purvey had signed the release and

settlement check. As a result, the Orphans’ Court dismissed the emergency petition.

Neither Neverdon nor Lee informed Purvey of the conversation with the Orphans’ Court

or that the emergency petition had been dismissed.

       On July 30, 2018, Purvey and Brown appeared at the Orphans’ Court for the hearing

and discovered that the emergency petition had been dismissed. Neverdon did not appear.

The following day, Brown e-mailed Neverdon and stated that Purvey had not heard from


                                          - 22 -
him or Lee since March. Brown requested information about the purpose of the July 30,

2018 hearing and the status of MDH’s lien. Brown indicated that Purvey was “very fearful

of contacting your office since her last phone call with [] Lee in which he released a tirade

of yelling and screaming demeaning remarks.” Neverdon responded by e-mail the same

day, informing Brown that he could not communicate with her and reminding her that if

Purvey was not capable of performing the duties of personal representative, including

communicating with counsel, then Purvey could file a motion to relieve herself of those

duties. Neverdon did not discuss Lee’s behavior that Brown had mentioned. On August

6, 2018, in another e-mail to Neverdon, Brown stated that Purvey believed herself capable

of performing the duties of personal representative, including communicating with

Neverdon. Neverdon responded by e-mail that day stating that all communications

between him and Purvey should be in writing moving forward.

                              Administration of the Estate

       As explained above, on March 20, 2017, CEICO provided notice of a lien against

the Estate in the amount of $7,000 for funeral expenses for Chase. Lee was unaware that

waiver or reduction of the lien was possible and Neverdon and Lee did not discuss the

matter. As such, no attempt was made to negotiate with CEICO about its lien.

       On July 14, 2017, MDH filed in the Orphans’ Court a notice of claim in the amount

of $19,124.78 for medical expenses for Chase. During his representation of the Clients,

Neverdon advised them several times that he would attempt to negotiate a waiver or

reduction of MDH’s lien. To that end, on January 10, 2018, Lee sent a letter to MDH

asking that it waive or reduce the lien. On April 2, 2018, a representative from MDH e-


                                           - 23 -
mailed Lee, advising that MDH was not able to waive or reduce the lien. The representative

advised, though, that money spent on a headstone would qualify as an allowable deduction

if the funeral expenses did not exceed $15,000.

       Sometime before June 20, 2018, Lee had telephone conversations with Michael,

advising Michael of duties that he and Purvey were required to perform as personal

representatives. The duties included opening a bank account for the Estate and depositing

the settlement proceeds and two payroll checks into the account. Sometime before

September 1, 2018, Purvey and Michael picked up the paychecks from Lee, with the intent

to open a bank account for the Estate and deposit the checks. At Purvey’s suggestion, she

and Michael tried to open a bank account at a MECU Credit Union branch but were advised

that the bank did not handle estate accounts. Purvey and Michael were not able to agree

on a different bank for the Estate’s account.

       On October 5, 2018, Lee sent letters to Purvey and Michael concerning the

administration of the Estate, reiterating information that he had previously given Michael

concerning the responsibilities of the personal representatives, including the need to open

a bank account for the Estate, deposit Chase’s payroll checks into the bank account, and

disburse payments to lienholders. Lee requested an update on the opening of a bank

account and stated that Neverdon would not issue a check for the settlement proceeds until

a bank account was opened. Lee indicated that, after the settlement proceeds were

deposited, Purvey and Michael would be responsible for satisfying liens owed to CEICO

and MDH. On December 28, 2018, Michael sent an affidavit to Neverdon advising that he

no longer wanted to serve as a personal representative due to stress.


                                           - 24 -
          On December 31, 2018, Neverdon wrote a check for $20,000 payable to the Estate

from his attorney trust account. Neverdon wrote “Settlement Proceeds minus atty fees” on

the memo line of the check. On January 3, 2019, Lee sent the check and a letter to Purvey.

Lee requested an update on whether a bank account for the Estate had been opened and

whether the personal representatives had deposited the paychecks into the account and

contacted lienholders. Lee stated that MDH had rendered “free or reduced healthcare

service to” Chase and that CEICO had paid Chase’s funeral expenses and, as such, both

were “entitled to be reimbursed.” Lee also told Purvey of Michael’s desire to be removed

as personal representative. At the conclusion of the letter, Lee stated: “As such, this will

conclude the office’s services in this matter.” On the same day, Lee sent Michael a similar

letter.        Lee acknowledged that Michael no longer wanted to serve as a personal

representative but told Michael that he would remain a personal representative until the

Orphans’ Court granted a motion.24 At the end of the letter, Lee wrote: “At this juncture,

the office considers this matter now closed.” A few days later, on January 7, 2019, Lee

sent letters to Russell and Chance advising of Michael’s request to be removed as a

personal representative.

          On April 12, 2019, the Orphans’ Court sent notices to Neverdon, Purvey, and

Michael advising them that they were required to file within thirty days a supplemental

Schedule B identifying any additional assets obtained for the Estate, including automobile




          According to Lee’s letter to Michael, Neverdon had agreed to assist Michael
          24

“gratis, as a friend of the court” in filing a petition requesting his removal as co-personal
representative.

                                           - 25 -
settlement proceeds.

       Over a year later, on September 17, 2020, Neverdon sent a letter to MDH requesting

that MDH reduce its lien to $5,000 in light of a particular Maryland regulation.25 Neverdon

learned of the regulation during the deposition of Bar Counsel’s expert in the disciplinary

proceeding. On September 24, 2020, a representative from MDH e-mailed Neverdon

advising that MDH would consider the regulation and the request to reduce its lien. The

hearing judge noted that, as of the conclusion of the disciplinary hearing, MDH had not

responded to Neverdon’s request for a reduction of the lien.

       Additionally, the hearing judge found that the personal representatives had not

opened a bank account for the Estate and that the $20,000 check that Lee sent to Purvey

had not been cashed and that the funds remain in Neverdon’s escrow account.

                               Bar Counsel’s Investigation

       On September 10, 2018, Purvey, with Brown’s assistance, filed a complaint against

Neverdon with Bar Counsel.        On September 19, 2018, Bar Counsel requested that

Neverdon respond to the complaint by October 10, 2018.

       In a letter dated October 10, 2018, Neverdon responded. In the response, among

other things, Neverdon stated: “I was not formally retained to handle the Estate matter and


       25
        The regulation Neverdon referred to is Code of Maryland Regulations (COMAR)
10.09.83.02F(1)(b), which concerns MDH’s recovery in subrogation claims and provides:

       (1) Except as provided in §§F(2)-(4) of this regulation, in satisfaction of the
       Department’s subrogation claim, the Department shall recover the lesser of:
               (a) The full amount of past medical costs paid by the Program; or
               (b) 50 percent of the judgment, award or settlement less attorney fees,
       litigation costs, and other deductions required by law.

                                           - 26 -
act in the capacity of Personal Representative (PR), but rather, to help establish and open

the estate.” Neverdon advised that he opened the Estate “as a courtesy” for the Clients.

Neverdon also advised that, after being notified of the show cause order for failure to file

an Information Report, his office prepared and submitted the report on behalf of the Clients

“as a courtesy.” Additionally, in the response, Neverdon detailed telephone calls and a

meeting he had with Purvey after the September 1, 2017 meeting (the meeting at which

Michael and Purvey refused to sign the release). Neverdon asserted that, during those

conversations, he informed Purvey that he would have “to seek the court’s guidance” after

she refused to sign the release.

       On March 29, 2019, Bar Counsel sent a letter to Neverdon requesting more

information. Among other things, Bar Counsel requested documents concerning the

receipt, maintenance, and disbursement of funds for the case. Bar Counsel requested

information concerning whether Neverdon had advised Purvey to seek counsel when he

determined he needed to file the emergency petition. In addition, Bar Counsel requested

that Neverdon respond to the allegation that Purvey’s signature on the Information Report

had been forged.

       On April 11, 2019, Neverdon responded. As to the requested documentation,

Neverdon provided Bar Counsel with copies of the $30,000 check received from

Nationwide and the $20,000 check sent to Purvey. Neverdon did not provide, and has

never provided, a copy of the check used to withdraw his attorney’s fee from his escrow

account or a ledger for the case or his escrow account. As to whether Neverdon had advised

Purvey to seek counsel, in the response, Neverdon mentioned conversations he supposedly


                                           - 27 -
had with Purvey after the September 1, 2017 meeting. Neverdon stated that he specifically

informed Purvey that he was going to “seek removal o[f] your position as [personal

representative] and if you believe that you don’t have an obligation to all of the other

interested persons, you should seek the advice of counsel.” As to whether Purvey’s

signature had been forged on the Information Report, Neverdon responded that Lee had

obtained Purvey’s consent to sign her name. Neverdon attached to the response an affidavit

from Lee to that effect.

                              STANDARD OF REVIEW

       In an attorney discipline proceeding, this Court reviews for clear error a hearing

judge’s findings of fact, and reviews without deference a hearing judge’s conclusions of

law. See Md. R. 19-741(b)(2)(B); Attorney Grievance Comm’n v. Slate, 457 Md. 610,

626, 180 A.3d 134, 144 (2018); Md. R. 19-741(b)(1). This Court determines whether clear

and convincing evidence establishes that a lawyer violated an MARPC. See Md. R. 19-

727(c).

                                     DISCUSSION

                                  (A) Findings of Fact

       Bar Counsel does not except to any of the hearing judge’s findings of fact.

       Neverdon excepts to five of the hearing judge’s findings of fact. For the following

reasons, we overrule all of Neverdon’s exceptions. First, Neverdon excepts to the hearing

judge’s finding that, while working at DPSCS, he worked in his law office approximately

eight hours per week, “almost exclusively during the weekend and outside of normal

business hours during the workweek.” Neverdon contends that his undisputed testimony


                                          - 28 -
at the hearing was that he worked eight hours per week in his law office from Monday

through Friday and that he worked additional hours in the law office on the weekends. In

other words, it appears that Neverdon argues that the hearing judge erred in finding that he

worked in his law office a total of approximately eight hours per week both outside of

normal business hours during the week and on the weekend, i.e., Neverdon would like to

be credited with having worked more hours in his law office.

       The hearing judge did not clearly err in finding that Neverdon worked

approximately eight hours in his law office during the weekend and outside of normal

business hours during the week. At the hearing, Neverdon testified extensively about his

work hours at DPSCS and his law office. Neverdon repeatedly testified that he worked

anywhere from five to eight hours per week, Monday through Friday, at his law office, and

that he also worked in his law office additional hours on the weekend. Neverdon, however,

never specified a number or an amount of hours that he worked in the law office on the

weekend. For example, Neverdon testified: “And then over weekend when I could come

in and put a few hours in on a Saturday or Sunday. . . .” Given that Neverdon testified that

he worked five to eight hours in the office during the week and never indicated a total

number of hours that he worked in the law office on weekends, it was not clearly erroneous

for the hearing judge to find that Neverdon worked in the office for “approximately” 8

hours per week outside of normal business hours during the workweek and during the

weekend.

       Second, Neverdon excepts to the hearing judge’s finding that, in the demand letter

to Nationwide, Lee made legal assertions and a policy limits demand. Neverdon contends


                                           - 29 -
that his and Lee’s undisputed testimony at the hearing demonstrates that the demand

letter—and all other letters—were narrated or dictated by Neverdon. Neverdon argues that

the evidence shows that the recipients of letters knew that the correspondence was from

him as the attorney and that the recipients were not confused as to who they were

interacting with. Neverdon asserts that, in response to the demand letter, Nationwide

acknowledged receiving his demand letter and Nationwide did not mention Lee at all.

       We overrule Neverdon’s exception to the hearing judge’s finding that Lee made

legal assertions to Nationwide in a demand letter. It does not appear that Neverdon

challenges that information in the demand letter constituted “legal assertions.” Rather,

Neverdon’s complaint seems to be that he was responsible for drafting the letter, not Lee,

and that the hearing judge erroneously attributed the content of the letter to Lee. Although

the demand letter was written on the letterhead of “Law Office of Russell A. Neverdon,

Sr., LLC,” the demand letter was signed only by Lee and the content of the letter in no way

indicated that Lee was relaying information composed by Neverdon. Indeed, the hearing

judge specifically found that Lee e-mailed Neverdon a draft of the demand letter before

mailing it. The hearing judge was not required to find based on Lee’s and Neverdon’s

testimony that the demand letter was drafted by Neverdon. Nor does the circumstance that

Nationwide responded in a form letter addressed to Neverdon indicate that Lee was not

responsible for drafting the demand letter. The record demonstrates that Lee sent the

demand letter under his signature and e-mailed Neverdon a draft of the demand letter before

mailing it. As such, the hearing judge did not clearly err in finding that Lee drafted the

letter and made the legal assertions contained therein.


                                           - 30 -
       Third, Neverdon excepts to the hearing judge’s finding that the Information Report

admitted into evidence as Petitioner’s Exhibit 42 was the Information Report that was filed

with the Register of Wills. Rather, Neverdon contends that Respondent’s Exhibit 12A,

which according to Neverdon is a “file-stamped copy of the same Information Report,” is

the Information Report that was actually filed with the Register of Wills.

       We overrule Neverdon’s exception to the hearing judge’s finding that the

Information Report admitted into evidence as Petitioner’s Exhibit 42 was the Information

Report filed with the Register of Wills. The record reflects that, in various instances at the

disciplinary hearing, both Bar Counsel and Neverdon’s counsel referred to Petitioner’s

Exhibit 42 as the Information Report that was filed with the Register of Wills. During Bar

Counsel’s direct examination of Purvey, the following exchange occurred:

       [BAR COUNSEL:] Okay, so let me show you Exhibit 42. Now this is the
       Information Report that was ultimately filed. Did you meet with [] Neverdon
       in June of 2017?

       [PURVEY:] See it’s been quite a while, but I only met with [] Neverdon the
       first time and the second with the brothers, and then when he asked me the
       third time, did Michael give me $500. That’s coming to me too. He also
       asked me who did I think had the car or the truck, and I hesitated and I said
       I feel it could be Michael.

       [BAR COUNSEL:] Ma’am, did you ever authorize [] Neverdon or [] Lee to
       sign your name to a report to be filed with the Orphan[s’] Court?

       [PURVEY:] No, I would never do that.

This exchange reflects that Bar Counsel identified Petitioner’s Exhibit 42 as the document

that was ultimately filed. There was no objection from Neverdon’s counsel. More

importantly, in closing argument, Neverdon’s counsel specifically referenced Petitioner’s



                                            - 31 -
Exhibit 42 as the document that was filed, stating: “And the document that he actually filed

was the document that was signed in the beginning. That was the actual Information Report

which is Exhibit No. 42. That was the one that was signed by [] Purvey in the beginning.”

At the disciplinary hearing, Neverdon’s counsel appeared to argue that Purvey’s signature

was not forged on either Petitioner’s Exhibit 42, which had been filed with the Register of

Wills, or Respondent’s Exhibit 12A. In the exceptions, though, Neverdon appears to argue

that the hearing judge was clearly erroneous in finding that Petitioner’s Exhibit 42 was the

document filed with the Register of Wills and that the document contains stray marks

(which Respondent’s Exhibit 12A does not) that, according to Neverdon, led to the hearing

judge erroneously determining that Purvey’s signature had been forged. Regardless of this

contention, the record reflects that, at the hearing, Neverdon’s counsel did not object to Bar

Counsel’s question to Purvey which included the assertion that Petitioner’s Exhibit 42 was

the document that was filed with the Register of Wills and, in closing argument,

Neverdon’s counsel stated that Petitioner’s Exhibit 42 had been filed with the Register of

Wills. Under these circumstances, the hearing judge’s finding of fact was not clearly

erroneous.

       Fourth, Neverdon excepts to the hearing judge’s finding that, after receiving the

September 6, 2017 letter, Michael felt pressured to settle the case. Neverdon contends that,

at the hearing, Michael actually testified that he felt pressure to settle the case due to stress

caused by Purvey and disparaging statements made by Purvey, not because Neverdon or

the law office pressured him.

       We overrule Neverdon’s exception to the hearing judge’s finding, as the hearing


                                             - 32 -
judge did not clearly err in finding that, after receiving the September 6, 2017 letter,

Michael felt pressured to settle the case. A review of the record indicates that the

September 6, 2017 letter sent to Michael was admitted as Petitioner’s Exhibit 57C during

the disciplinary hearing. On direct examination, Michael was shown Petitioner’s Exhibit

57C and responded that he recognized the letter. Immediately thereafter, Bar Counsel

asked whether Michael felt “any pressure from [] Lee or [] Neverdon to settle the case[.]”

Michael responded: “Yes, because they couldn’t get anywhere with [] Purvey.” Michael

went on to describe the problems that he felt existed between Purvey and Lee and

Neverdon. Later, during cross-examination, although Michael had previously indicated

that he recognized Petitioner’s Exhibit 57C, he responded to a question from Neverdon’s

counsel, who asked whether he recalled seeing the letter, that he did not remember seeing

the letter. In response to an additional question from Neverdon’s counsel, however,

Michael stated that he felt pressure from both Lee and Purvey to settle the matter. Lee, of

course, signed the September 6, 2017 letter. Given this testimony, it was not clearly

erroneous for the hearing judge to find that Michael felt pressure to settle the case following

receipt of the September 6, 2017 letter.        In light of Michael’s testimony on direct

examination that he recognized the letter and that he felt pressure from both Neverdon and

Lee to settle the matter and his confirmation on cross-examination that he felt pressure

from Lee to settle, the hearing judge’s finding is not clearly erroneous.

       Fifth, Neverdon excepts to the hearing judge’s finding that “no attempts were ever

made to negotiate with CEICO on its lien.” Neverdon contends that, at the hearing, he

“advised” the hearing judge that he had informed the Clients that he would negotiate a


                                            - 33 -
reduction of the liens. Neverdon points out that, after the hearing, CEICO agreed to reduce

its lien from $7,000 to $2,500.

       At bottom, Neverdon does not claim that there is evidence supporting a finding that

he attempted to negotiate with CEICO to reduce its lien. Neverdon simply states that he

advised the hearing judge that he told the Clients that he would negotiate and that, after the

disciplinary hearing, CEICO indeed reduced its lien. Nothing in Neverdon’s assertion

conflicts with the hearing judge’s factual finding.

                                  (B) Conclusions of Law

       Bar Counsel and Neverdon both have exceptions to the hearing judge’s conclusions

of law that we address below.

                MARPC 1.1 (Competence) and MARPC 1.3 (Diligence)

                            The Hearing Judge’s Conclusions

       The hearing judge concluded that Neverdon’s conduct violated MARPC 1.1 and 1.3

in several ways but concluded as well that some of his conduct did not violate MARPC 1.1

or 1.3. The hearing judge concluded that Neverdon violated MARPC 1.1 and 1.3 in the

manner in which he investigated and prosecuted the survival action. The hearing judge

concluded that Neverdon failed to provide competent representation and to act with

adequate diligence in investigating matters related to the survival action before

recommending the settlement offer to the Clients.          Specifically, the hearing judge

concluded that Neverdon failed to: (1) interview the witnesses to the accident; (2)

investigate the viability of a claim for pre-impact fright; (3) conduct an adequate

investigation into whether Jason Disney had assets or other means to pay a judgment; (4)


                                            - 34 -
investigate the identity of Daryl Disney, the insured, to determine if there was a potential

claim to be made against him; and (5) obtain and analyze the Reconstruction Report. The

hearing judge noted that, although he accepted Neverdon’s testimony that he (Neverdon)

conducted online research into whether Jason Disney owned real property, Neverdon’s

“actions were simply insufficient for a case of this type and magnitude.”

       The hearing judge also concluded that Neverdon violated MARPC 1.1 by sending

the letters of July 26, 2017 and September 6, 2017 to the Clients that contained incorrect

statements of law. Among other things, in the September 6, 2017 letter, Neverdon

incorrectly stated that a civil lawsuit would be very different than the personal injury matter

that he had already been retained to represent the Clients in and that a retainer fee would

be required, despite the circumstance that the engagement agreements did not require such

a fee. The hearing judge noted that, in both letters, Neverdon incorrectly stated that a court

could not force Disney to sell any of his assets if a judgment were obtained against him.

The hearing judge determined that these incorrect statements were made “during a critical

period” when the Clients were seeking Neverdon’s advice as to whether or not to execute

the release provided by Nationwide.

       In addition, the hearing judge concluded that Neverdon violated MARPC 1.1 by

failing to recognize or inform the Clients of a conflict of interest with respect to their

signing of the release and the filing of the emergency petition (to remove Purvey as a co-

personal representative). The hearing judge concluded that, after Michael signed the

release and Purvey refused to sign the release, Neverdon should have recognized that a

conflict of interest existed and that he needed to advise the Clients of as much. The hearing


                                            - 35 -
judge concluded that Neverdon failed to advise at least three of the Clients of their right to

seek outside counsel, he failed to advise the Clients of his potential obligation to withdraw

from the representation due to the conflict, and he failed to obtain the informed, written

consent of the Clients to his continued representation. The hearing judge concluded that

Neverdon violated MARPC 1.1 and 1.3 by failing to make any effort to negotiate a waiver

or reduction of the CEICO lien, even though the lien was directly related to the survival

action and fell within the scope of the representation.

       The hearing judge concluded that Neverdon violated MARPC 1.1 and 1.3 by failing

to appear at the March 19, 2018 and July 30, 2018 hearings in the Orphans’ Court on the

emergency petition. The hearing judge concluded that Neverdon violated MARPC 1.1 by

failing to adequately advise the Clients as to management of the Estate. The hearing judge

concluded that Neverdon failed to provide any guidance to Michael and Purvey “as to how

they should handle two lienholders when the liens were greater than the assets available”

and failed to instruct the Clients that they could attempt negotiations with the lienholders

or take other legal steps to resolve the matter.

       By contrast, the hearing judge concluded that Neverdon did not violate MARPC 1.1

or 1.3 with respect to negotiation of a reduction in the MDH lien. According to the hearing

judge, Neverdon attempted to negotiate with MDH about its lien and “arguably, still

continues to attempt to negotiate the lien.” The hearing judge stated that Bar Counsel had

not provided authority that an attorney in a wrongful death or survival action is responsible

for “negotiating every debt that the estate may have[.]” According to the hearing judge,

Bar Counsel had “not proven that [Neverdon] was responsible for negotiating the MDH


                                            - 36 -
lien.” The hearing judge also concluded that Neverdon did not violate MARPC 1.1 or 1.3

by filing the Information Report late. In so concluding, the hearing judge “accept[ed]” the

testimony of Chief Judge Lewyn Scott Garrett of the Orphans’ Court, who testified that it

is not unusual for an information report to be filed late, that a show cause order is

sometimes sent as a reminder, and that no adverse action is taken unless a party fails to file

the information report after a hearing on the show cause order.

                                  The Parties’ Exceptions

       Bar Counsel excepts to the hearing judge’s conclusion that Neverdon did not violate

MARPC 1.1 and 1.3 with respect to failing to negotiate a reduction or waiver of the MDH

lien. Bar Counsel contends that, as the attorney for the Estate, Neverdon “was obligated

to act competently and diligently to reduce the” MDH lien, “a task clearly within the scope

of the representation.” Bar Counsel argues that, on July 14, 2017, MDH provided notice

to Neverdon, as the attorney for the Estate, of its lien and, on July 26, 2017, Neverdon,

through Lee, advised the Clients that he would negotiate a pay-off of the MDH lien. Bar

Counsel asserts that, at the hearing, its expert witness testified that a competent and diligent

attorney would have requested from MDH a detailed list of the services rendered, evaluated

whether any statute of limitations barred any portion of the MDH lien, and demanded a

reduction of the lien pursuant to Maryland Regulations. Bar Counsel maintains that

Neverdon did none of these things and instead sent only one letter to MDH requesting a

reduction or waiver of the lien and took no further action.

       For his part, Neverdon excepts to the hearing judge’s conclusion that he violated

MARPC 1.1 by failing to investigate matters relevant to the survival action. Neverdon


                                             - 37 -
contends that, although there may have been other or additional methods of investigation,

his testimony demonstrated that he investigated, analyzed information he discovered, and

considered options on behalf of the Clients and the Estate. Neverdon also excepts to the

hearing judge’s conclusion that he violated MARPC 1.1 by failing to attempt to negotiate

the reduction or waiver of the CEICO lien. Neverdon argues that his undisputed testimony

revealed he attempted to negotiate the reduction or waiver of the lien, continuing through

the disciplinary hearing. Neverdon states that, as of the date of the exceptions, he has

secured a reduction of the CEICO lien from $7,000 to $2,500. Neverdon excepts to the

hearing judge’s conclusion that he violated MARPC 1.1 by failing to appear at a hearing

in the Orphans’ Court and asserts that his uncontroverted testimony demonstrated that he

was excused by the Orphans’ Court from attending hearings. Neverdon maintains that his

testimony is supported by testimony from the clerk of the Orphans’ Court and the Chief

Judge of the Orphans’ Court, who testified that his presence was excused.

       Neverdon also excepts to the hearing judge’s conclusion that he violated MARPC

1.3 and contends that he immediately opened the Estate and took steps to institute a claim

against Disney’s insurance company and to determine what other insurances or monies

existed. Neverdon argues that the late filing of the Information Report did not interfere

with the administration of the Estate. He also asserts that, even through the disciplinary

proceedings, he has continued to work with Michael and Purvey to negotiate a reduction

of the liens against the Estate.

                                       Discussion

       “An attorney shall provide competent representation to a client.        Competent


                                          - 38 -
representation requires the legal knowledge, skill, thoroughness and preparation

reasonably necessary for the representation.” MARPC 1.1. “Incompetent representation

occurs when an attorney fails to take necessary, fundamental steps in a client’s case[,]”

and, among other things, may occur where “an attorney fails to appear in court on a client’s

behalf[.]” Attorney Grievance Comm’n v. Ambe, 466 Md. 270, 288, 218 A.3d 757, 767

(2019) (cleaned up). With respect to estate matters generally, this Court has stated that,

once attorneys “choose to insert [themselves] into the estate administration process as

counsel . . . , [they are] obligated to do so competently.” Attorney Grievance Comm’n v.

Woolery, 462 Md. 209, 198 A.3d 835 (2018) (cleaned up).

       MARPC 1.3 provides that “[a]n attorney shall act with reasonable diligence and

promptness in representing a client.”

       In this case, we sustain Bar Counsel’s exception to the hearing judge’s conclusion

that Neverdon did not violate MARPC 1.1 and 1.3 by failing to negotiate a reduction or

waiver of the MDH lien. The record reflects that Neverdon undertook representation in

the survival action, as well as the Estate matter on behalf of the Clients. Although the

hearing judge concluded that Neverdon was not obligated to attempt to negotiate every

debt in connection with his representation of the Clients, it appears that, in reaching this

conclusion, the hearing judge did not take into account that Neverdon was responsible for

representing the Clients with respect to the Estate matter as well as the survival action and

that Neverdon had advised the Clients that he would attempt to negotiate a reduction of the

MDH lien. Just as the hearing judge concluded that Neverdon violated MARPC 1.1 and

1.3 with respect to the failure to attempt to negotiate the CEICO lien, and, in doing so,


                                           - 39 -
recognized that it was Neverdon’s responsibility to negotiate the CEICO lien, the same

rationale applies with respect to the MDH lien. The record reflects that Neverdon was

aware of the MDH lien against the Estate and made a very minimal attempt to negotiate

the lien, after advising the Clients that he would attempt to do so. The sole action taken by

Neverdon prior to learning from Bar Counsel’s expert of the existence of a potentially

applicable COMAR regulation was to send the letter of January 10, 2018, requesting a

reduction or waiver of the lien. In response to the letter, MDH notified Neverdon via an e-

mail to Lee on April 2, 2018 that a waiver or reduction would not be possible, but an

allowance could be made for the cost of a headstone if the total cost of the funeral

permitted. Neverdon’s next contact with MDH came on September 17, 2020, over two and

a half years later, as a result of his learning through Bar Counsel’s expert of a potentially

applicable COMAR regulation. In other words, after learning of the MDH lien and

promising to attempt to negotiate a reduction or waiver, Neverdon’s sole action for over

two and a half years was to send the letter of January 10, 2018.

       The existence of the MDH lien in the amount of $19,124.78 was critical because

Nationwide had advised that the policy limit was $30,000 and after Neverdon’s fee of

$10,000 was taken, only $20,000 would have remained of the settlement proceeds to satisfy

both the MDH and CEICO liens. In other words, the combination of the liens and

Neverdon’s fee exceeded the settlement amount. At a minimum, as Bar Counsel’s expert

testified, Neverdon should have requested from MDH a list of the services comprising the

lien amount and made greater efforts to seek a reduction in or waiver of the amount due.

For all of these reasons, we sustain Bar Counsel’s exception.


                                           - 40 -
        We overrule Neverdon’s exceptions to the hearing judge’s conclusions that he

violated MARPC 1.1 and 1.3 by failing to adequately investigate the survival action and

negotiate the CEICO lien.26 With respect to investigation of the survival action and

negotiation of the CEICO lien, the hearing judge’s conclusions are supported by clear and

convincing evidence. There is no indication in the record, and Neverdon does not claim in

his exceptions, that he interviewed witnesses to the accident. Similarly, although Daryl

Disney was identified as the person insured by Nationwide, there is no indication that

Neverdon attempted to investigate any circumstances related to Daryl Disney. And, in his

exceptions, Neverdon acknowledges that he did not review the Reconstruction Report.

        As to the CEICO lien, when questioned about his opinion regarding Neverdon’s

effort to negotiate a reduction of the lien, Bar Counsel’s expert witness, Paul Bekman, Esq.,

observed that he did not see any indication that Neverdon had ever written to CEICO. In

his exceptions, Neverdon advises that, after the disciplinary hearing, CEICO has agreed to

reduce its lien from $7,000 to $2,500. As such, Neverdon confirms in his exceptions that,

at the time of the disciplinary hearing, the lien had not been reduced, and does not advise

of any specific action on his part to achieve the result. The hearing judge was not obligated

to accept Neverdon’s vague and uncorroborated testimony that he attempted to reduce the

lien.



        26
        Also, in his exceptions, Neverdon advises that he opened the Estate immediately
and he seemingly excepts to a conclusion that the Information Report was untimely filed.
Although Neverdon has raised these issues, a review of the hearing judge’s opinion does
not reveal a determination that Neverdon violated either MARPC 1.1 or 1.3 by failing to
timely open the Estate or by filing the Information Report late.

                                           - 41 -
       Overall, Neverdon failed to take necessary and basic steps during the course of the

representation to pursue the Clients’ case and we overrule his exception with respect to

MARPC 1.1 and 1.3.27 In addition, although Neverdon raised numerous arguments in his

exception to the hearing judge’s conclusions as to MARPC 1.1 and 1.3, Neverdon did not

challenge the hearing judge’s conclusion that he violated MARPC 1.1 and 1.3 by sending

the letters of July 26, 2017 and September 6, 2017 to the Clients with incorrect information,

a conclusion which is supported by clear and convincing evidence. Nor did Neverdon

except to the hearing judge’s conclusion that he violated MARPC 1.1 by failing to

recognize the conflict of interest. As explained below, the hearing judge concluded that

Neverdon violated MARPC 1.7 (Conflict of Interest), and the conclusion is supported by

clear and convincing evidence. As such, the hearing judge’s conclusion that Neverdon’s

failure to recognize the conflict of interest constituted a violation of MARPC 1.1 is also

supported by clear and convincing evidence.




       27
         We sustain Neverdon’s exception to the hearing judge’s conclusion that he
violated MARPC 1.1 by failing to appear at two hearings in the Orphans’ Court and
conclude that there is not clear and convincing evidence supporting the hearing judge’s
conclusions that Neverdon violated MARPC 1.1 and 1.3 in connection with the hearings.
In the findings of fact, the hearing judge expressly found that, as to the March 19, 2018
hearing, Neverdon was explicitly advised by an employee of the Orphans’ Court that he
did not need to appear. As to the July 30, 2018 hearing, the hearing judge expressly found
that Neverdon had been contacted by a representative of the Orphans’ Court and he advised
the person that he did not want to proceed with the hearing given that Purvey had signed
both the release and settlement check by that time.

                                           - 42 -
        MARPC 1.2(a) (Scope of Representation and Allocation of Authority
                         Between Client and Attorney)

       The hearing judge concluded that Neverdon violated MARPC 1.2(a) 28 with respect

to the signing of the release by “not abiding by the Clients’ desire to not settle the” survival

action and the personal representatives’ refusal to sign the release, and instead

“proceed[ing] on a course of action apparently designed to coerce the Clients into settling

the matter.” Neverdon does not expressly except to the hearing judge’s conclusion that he

violated MARPC 1.2(a) in the manner described above.              Instead, unlike with other

exceptions to the hearing judge’s conclusions of law, where Neverdon expressly states that

he “takes exception[,]” here, Neverdon references MARPC 1.2 without specifically

mentioning the hearing judge’s conclusions or an exception thereto and provides his views

about matters related to the settlement and his representation of the Clients. Among other

things, Neverdon observes that Michael accepted the settlement offer after it was

communicated to him (Michael) that an investigation of whether the insurance policy had

a value of $100,000 was not fruitful.

        To the extent that Neverdon’s remarks may be viewed as an exception, we overrule

it. It is undisputed that Lee met with the Clients on September 1, 2017 regarding having



       28
            MARPC 1.2(a) provides in relevant part:

       [A]n attorney shall abide by a client’s decisions concerning the objectives of
       the representation and, when appropriate, shall consult with the client as to
       the means by which they are to be pursued. An attorney may take such action
       on behalf of the client as is impliedly authorized to carry out the
       representation. An attorney shall abide by a client’s decision whether to
       settle a matter.

                                             - 43 -
the personal representatives sign the release. As the hearing judge pointed out, the facts

are also undisputed that the personal representatives refused, at that time, to sign the

release, and that the letter of September 6, 2017 was sent to the Clients containing

inaccurate legal information in an attempt to persuade the Clients to settle. Indeed, the

hearing judge determined that the letter “contained legal inaccuracies that likely misled the

Clients as to how they should proceed and, thereby, exerted pressure on the Clients to

settle.” We agree. Clear and convincing evidence supports the hearing judge’s conclusion

that Neverdon violated MARPC 1.2(a).

                             MARPC 1.4 (Communication)

       Without specifying a subsection, the hearing judge concluded that Neverdon

violated MARPC 1.4 by failing to provide information to the Clients “about what

investigative steps had not yet been taken” at the time that he presented Nationwide’s

settlement offer, as that information “was reasonably necessary for the Clients to make an

informed decision regarding the settlement offer.” The hearing judge also concluded that

Neverdon violated MARPC 1.4 by providing incorrect legal information to the Clients in

the July 26, 2017 and September 6, 2017 letters, which “prevented the Clients from making

informed decisions regarding the settlement.” And, the hearing judge concluded that

Neverdon violated MARPC 1.4 as to his communications with the Clients about how to

handle the MDH and CEICO liens, as Neverdon provided “the Clients essentially zero

guidance on how to handle the payment of the liens, other than to tell the Clients that the




                                           - 44 -
lienholders were legally entitled to be paid.”29

       Again, without indicating that he is excepting, Neverdon provides information that

appears to contradict the hearing judge’s conclusion that he violated MARPC 1.4. Among

other things, Neverdon states that he “made great efforts in communicating with” the

Clients by phone, e-mail, through letters, and, as to Purvey, by making house calls. Overall,

Neverdon provides general information about actions he and Lee took to communicate with

the Clients and particularly Purvey, such as providing their cell phone numbers and through

other contact. In his remarks, Neverdon does not discuss the conclusion that he violated

MARPC 1.4 by providing incorrect legal information in the letters of July 26, 2017 and

September 6, 2017. To the extent that Neverdon excepts to the hearing judge’s conclusion

that he violated MARPC 1.4, we overrule the exception.

       MARPC 1.4 provides:

       (a) An attorney shall:

              (1) promptly inform the client of any decision or circumstance with

       29
         By contrast, the hearing judge concluded that Neverdon did not violate MARPC
1.4 by communicating with the Clients mainly through Lee, his paralegal, in
communicating with Purvey about the emergency petition, and by not telling the Clients
that he was not going to appear at the March 19, 2018 or July 30, 2018 hearings in the
Orphans’ Court. In addition, the hearing judge concluded that Neverdon did not violate
MARPC 1.4 by refusing to speak with Brown, a person who had been assisting Purvey and
for whom there was no indication that Neverdon had been authorized by the Clients to
speak with, and as to his communications with Purvey about the status of the MDH lien.
The latter determination appears to have been based on the hearing judge’s conclusion that
the negotiation of the MDH lien was outside the scope of representation. As previously
explained, we disagree with the hearing judge’s conclusion that negotiating a reduction or
waiver of the MDH lien was outside the scope of Neverdon’s representation of the Clients.
In any event, Bar Counsel does not except to the hearing judge’s conclusions that Neverdon
did not violate MARPC 1.4 with respect to the above matters. As such, we do not address
whether these conclusions are supported by clear and convincing evidence.

                                            - 45 -
       respect to which the client’s informed consent, as defined in Rule 19-301.0
       (f) (1.0), is required by these Rules;
               (2) keep the client reasonably informed about the status of the matter;
               (3) promptly comply with reasonable requests for information; and
               (4) consult with the client about any relevant limitation on the
       attorney’s conduct when the attorney knows that the client expects assistance
       not permitted by the Maryland Attorneys’ Rules of Professional Conduct or
       other law.

       (b) An attorney shall explain a matter to the extent reasonably necessary to
       permit the client to make informed decisions regarding the representation.

       Clear and convincing evidence supports the hearing judge’s conclusion that

Neverdon violated MARPC 1.4. Namely, Neverdon violated MARPC 1.4(a)(2) and 1.4(b)

by failing to inform the Clients concerning the status of his investigation of the case at the

time Nationwide’s settlement offer was presented, providing incorrect legal information to

the Clients in the July 26, 2017 and September 6, 2017 letters, and failing to advise the

Clients about how to handle the pending liens. With this conduct, Neverdon did not keep

the Clients reasonably informed about the status of the case or provide information that

would assist the Clients in making informed decisions about the case. Knowing where the

investigation of the case stood and having accurate legal information about the potential

settlement of the case would have been necessary for the Clients to make an informed

decision about whether to accept Nationwide’s settlement offer. Neverdon’s conduct

plainly violated MARPC 1.4(a)(2) and 1.4(b).

                                    MARPC 1.5 (Fees)

       In the Petition for Disciplinary or Remedial Action, Bar Counsel charged Neverdon

with violating MARPC 1.5(b) and (c), yet the hearing judge did not address either of the




                                            - 46 -
charged violations and instead concluded that Neverdon violated MARPC 1.5(a).30


      30
           MARPC 1.5 provides in pertinent part:

      (a) An attorney shall not make an agreement for, charge, or collect an
      unreasonable fee or an unreasonable amount for expenses. The factors to be
      considered in determining the reasonableness of a fee include the following:

              (1) the time and labor required, the novelty and difficulty of the
      questions involved, and the skill requisite to perform the legal service
      properly;
              (2) the likelihood, if apparent to the client, that the acceptance of the
      particular employment will preclude other employment of the attorney;
              (3) the fee customarily charged in the locality for similar legal
      services;
              (4) the amount involved and the results obtained;
              (5) the time limitations imposed by the client or by the circumstances;
              (6) the nature and length of the professional relationship with the
      client;
              (7) the experience, reputation, and ability of the attorney or attorneys
      performing the services; and
              (8) whether the fee is fixed or contingent.

      (b) The scope of the representation and the basis or rate of the fee and
      expenses for which the client will be responsible shall be communicated to
      the client, preferably in writing, before or within a reasonable time after
      commencing the representation, except when the attorney will charge a
      regularly represented client on the same basis or rate. Any changes in the
      basis or rate of the fee or expenses shall also be communicated to the client.

      (c) A fee may be contingent on the outcome of the matter for which the
      service is rendered, except in a matter in which a contingent fee is prohibited
      by section (d) of this Rule or other law. A contingent fee agreement shall be
      in a writing signed by the client and shall state the method by which the fee
      is to be determined, including the percentage or percentages that shall accrue
      to the attorney in the event of settlement, trial or appeal; litigation and other
      expenses to be deducted from the recovery; and whether such expenses are
      to be deducted before or after the contingent fee is calculated. The agreement
      must clearly notify the client of any expenses for which the client will be
      responsible whether or not the client is the prevailing party. Upon conclusion
      of a contingent fee matter, the attorney shall provide the client with a written


                                           - 47 -
According to the hearing judge, this conclusion was based on Neverdon “taking his full fee

before his work had been completed.”         For his part, without identifying a specific

subsection, Neverdon excepts to the hearing judge’s conclusion that he violated MARPC

1.5 and states that MARPC “1.5(c) allows for contingency fee agreements in personal

injury cases” and that the fee in the case “was not an unreasonable fee on its face and under

the contract it was earned at the time of settlement.”

       We decline to sustain the hearing judge’s conclusion of a violation of MARPC

1.5(a) as Neverdon was not charged with violating the subsection. There is no indication

that the hearing found a violation of MARPC 1.5(b) or (c), the subsections with which

Neverdon was charged. Hence, there is no violation of MARPC 1.5 that is sustained.

                            MARPC 1.7 (Conflict of Interest)

       The hearing judge concluded that Neverdon violated MARPC 1.7. The hearing

judge determined that an actual conflict of interest arose when, on or about September 19,

2017, Michael signed the release, but Purvey still refused to sign the release. The hearing

judge explained that, at that point, there was a significant risk that representing Michael

and his desire to settle the case would limit Neverdon’s ability to represent Purvey and her

desire to continue with the survival action and hold Disney accountable. The hearing judge

stated that Neverdon never obtained informed consent, confirmed in writing from Michael

or Purvey, to continue with the representation. In addition, the hearing judge concluded

that, in filing the emergency petition to remove Purvey as a personal representative,


       statement stating the outcome of the matter, and, if there is a recovery,
       showing the remittance to the client and the method of its determination.

                                           - 48 -
Neverdon “put the Clients ‘directly adverse’ to each other, further exacerbating

[Neverdon]’s failure to properly advise the Clients and obtain their written consent.”

       Neverdon excepts to the hearing judge’s conclusion that he violated MARPC 1.7

and contends that the Clients’ interests were aligned.           Neverdon argues that the

circumstance that Purvey wanted Disney to be prosecuted, a matter beyond his control, did

not change the common interest shared by the Clients concerning settlement. Neverdon

asserts that, even when he requested that the Orphans’ Court “intervene for the purpose of

instructing [] Purvey to do her job as personal representative and execute the Release and

the check to be brought into the Estate, this was for the benefit of all the [Clients] equally,

even [] Purvey.” We overrule the exception.

       MARPC 1.7 provides:

       (a) Except as provided in section (b) of this Rule, an attorney shall not
       represent a client if the representation involves a conflict of interest. A
       conflict of interest exists if:

               (1) the representation of one client will be directly adverse to another
       client; or
               (2) there is a significant risk that the representation of one or more
       clients will be materially limited by the attorney’s responsibilities to another
       client, a former client or a third person or by a personal interest of the
       attorney.

       (b) Notwithstanding the existence of a conflict of interest under section (a)
       of this Rule, an attorney may represent a client if:

               (1) the attorney reasonably believes that the attorney will be able to
       provide competent and diligent representation to each affected client;
               (2) the representation is not prohibited by law;
               (3) the representation does not involve the assertion of a claim by one
       client against another client represented by the attorney in the same litigation
       or other proceeding before a tribunal; and
               (4) each affected client gives informed consent, confirmed in writing.


                                            - 49 -
       Clear and convincing evidence supports the hearing judge’s conclusion that

Neverdon violated MARPC 1.7, as it is plain that a conflict of interest developed, at the

latest, when Michael signed the release in pursuit of settlement and Purvey refused to sign

the release. At this point, the Clients’ interests were directly adverse with respect to

management of the release and settlement. At the time, Neverdon’s representation of

Purvey would have involved advising her with respect to whether she could or should in

fact refuse to accept the settlement and not sign the release; in contrast, Neverdon’s

representation of Michael involved Michael’s desire to have the case settled as soon as

possible. Although the conflict of interest existed, notwithstanding the conflict, Neverdon

could have proceeded under MARPC 1.7(b) to obtain each Client’s informed consent,

confirmed in writing if he believed he was able to provide competent and diligent

representation to each Client. Neverdon failed to do so. In addition, as the hearing judge

concluded, undoubtedly a conflict of interest existed at the time Neverdon filed the

emergency petition to remove Purvey as a co-personal representative. We are satisfied that

clear and convincing evidence supports the hearing judge’s conclusion that Neverdon’s

conduct violated MARPC 1.7.

                          MARPC 1.15 (Safekeeping Property)

       The hearing judge concluded that Neverdon violated MARPC 1.15(a) by failing to

create and maintain required documents relating to client funds in his possession, namely,

that Neverdon failed to retain a copy of the check that he wrote for his attorney’s fees and

that he failed to produce notes that he had indicated that he kept on the client file regarding



                                            - 50 -
funds that “had come in and gone out[.]” The hearing judge concluded that Neverdon

violated MARPC 1.15(d) by failing to provide notice to MDH and CEICO that settlement

proceeds had been received.

       By contrast, the hearing judge concluded that Bar Counsel had failed to prove that

Neverdon violated MARPC 1.15(e). The hearing judge observed that Bar Counsel had

alleged that Neverdon distributed settlement proceeds despite the circumstance that

lienholders had an interest in the funds. Before the hearing judge, Neverdon had contended

that, because the check for the settlement proceeds was never cashed, he had not disbursed

the funds and he asserted that he followed the Orphans’ Court’s rules. Because the check

had never been cashed and because Bar Counsel had not rebutted Neverdon’s assertion that

he complied with the Orphans’ Court’s requirements, the hearing judge declined to

conclude that Neverdon had violated MARPC 1.15(e).

       Bar Counsel excepts to the hearing judge’s conclusion that Neverdon did not violate

MARPC 1.15(e) and contends that Neverdon indeed violated the subsection by disbursing

disputed funds. Specifically, Bar Counsel argues that, at the time the settlement funds were

received, Neverdon knew that MDH and CEICO had asserted liens, yet he disbursed the

funds to Purvey, and thereby failed to safekeep the disputed funds. Bar Counsel asserts

that “[t]he hearing judge incorrectly reasoned that [Neverdon] did not violate [MARPC]

1.15(e) because [] Purvey refused to cash or deposit the check.” Stated otherwise, Bar

Counsel maintains that Neverdon’s “misconduct is not negated by the fact that [] Purvey

refused to negotiate the check.”

       Without specifying a subsection, Neverdon states that he excepts to the hearing


                                           - 51 -
judge’s conclusion regarding MARPC 1.15. In explaining the exception, Neverdon does

not address the hearing judge’s conclusion that he violated MARPC 1.15(a) by failing to

create and maintain records and MARPC 1.15(d) by not notifying the lienholders of the

receipt of settlement proceeds. Instead, Neverdon explains the circumstances of the alleged

MARPC 1.15(e) violation, the violation that the hearing judge did not find. Neverdon

contends that he testified that the $20,000 in settlement funds remain in his attorney trust

account, that negotiations for the reduction of the liens were ongoing, and that there had

been no failure to safekeep the funds.

       We overrule Bar Counsel’s exception to the hearing judge’s failure to find that

Neverdon violated MARPC 1.15(e). To the extent that Neverdon may have intended to

except to the hearing judge’s conclusions that he violated MARPC 1.15(a) and (d), we

overrule the exception.

       MARPC 1.15 provides in relevant part:

       (a) An attorney shall hold property of clients or third persons that is in an
       attorney’s possession in connection with a representation separate from the
       attorney’s own property. Funds shall be kept in a separate account
       maintained pursuant to Title 19, Chapter 400 of the Maryland Rules, and
       records shall be created and maintained in accordance with the Rules in that
       Chapter. Other property shall be identified specifically as such and
       appropriately safeguarded, and records of its receipt and distribution shall be
       created and maintained. Complete records of the account funds and of other
       property shall be kept by the attorney and shall be preserved for a period of
       at least five years after the date the record was created.

       (d) Upon receiving funds or other property in which a client or third person
       has an interest, an attorney shall promptly notify the client or third person.
       Except as stated in this Rule or otherwise permitted by law or by agreement
       with the client, an attorney shall deliver promptly to the client or third person
       any funds or other property that the client or third person is entitled to receive
       and, upon request by the client or third person, shall render promptly a full


                                             - 52 -
      accounting regarding such property.

      (e) When an attorney in the course of representing a client is in possession of
      property in which two or more persons (one of whom may be the attorney)
      claim interests, the property shall be kept separate by the attorney until the
      dispute is resolved. The attorney shall distribute promptly all portions of the
      property as to which the interests are not in dispute.

      Here, we decline to disturb the hearing judge’s conclusion that Neverdon did not

violate MARPC 1.15(e). Neverdon provided two explanations as to why his conduct did

not violate MARPC 1.15(e)—that Purvey did not cash the settlement check and that

disbursement of the check to Purvey to deposit in an estate account was in accord with

rules of the Orphans’ Court. We give no credence to Neverdon’s first explanation that

Purvey’s failure to cash the check alone negates a violation of MARPC 1.15(e). The

circumstance that Purvey did not cash the check does not negate Neverdon’s conduct in

releasing the funds to Purvey for Purvey to make use of if she chose to despite the

lienholders’ interest in the funds. It is the second part of Neverdon’s explanation—his

unrebutted testimony that, in an Orphans’ Court case, where there are lienholders,

settlement funds should be placed in an estate account and disbursed to lienholders from

the estate account—that causes us not to sustain Bar Counsel’s exception. Although Bar

Counsel’s expert witness, Bekman, was not specifically asked about the propriety of

disbursing the settlement check, in discussing the reasonableness of Neverdon’s fee,

Bekman stated that Neverdon “was to collect the $30,000 check, charge a $10,000 fee and

leave the family, who had no experience with anything, with $26,024.48 worth of bills, and

$20,000 that was going into an estate account.” In other words, in his testimony, Bekman

raised no concern about the $20,000 potentially going into an estate account, even though


                                          - 53 -
there were liens from MDH and CEICO, of which he was aware. MARPC 1.15(e) requires

an attorney to not distribute portions of funds/property that are in dispute, but to the extent

that Neverdon gave uncontradicted testimony that the settlement funds, including any

amounts due to the lienholders, should have been placed in an estate account and Bar

Counsel’s expert witness’s testimony appears not to gainsay this, we decline to overturn

the hearing judge’s conclusion that Neverdon did not violate MARPC 1.15(e).

       On the other hand, clear and convincing evidence supports the hearing judge’s

conclusions that Neverdon violated MARPC 1.15(a) and (d). Although Neverdon excepts

in general to the finding of a violation of MARPC 1.15, in his exceptions, Neverdon does

not specifically address the violation of either MARPC 1.15(a) or (d). The record is clear

that Neverdon did not produce a copy of the check that he wrote to himself for his $10,000

fee and he did not produce records of any notes that allegedly were made in the client file

with respect to the receipt or disbursal of funds in the case. MAPRC 1.15(a) requires that

an attorney create and preserve records of attorney trust account funds and other property.

       In addition, the record is clear that Neverdon did not notify either of the lienholders

about the settlement. In other words, he did not provide the lienholders with notice of

receipt of the settlement funds. Although we do not conclude that Neverdon violated

MARPC 1.15(e) in issuing the settlement check to Purvey, Neverdon was nonetheless well

aware of the existence of the lienholders, MDH and CEICO, and their interest in the funds.

MARPC 1.15(d) requires that an attorney promptly notify third persons upon receipt of

funds or other property in which the third person has an interest. The circumstance that

the funds may have been distributed to the lienholders through the administration of the


                                            - 54 -
Estate did not relieve Neverdon of the obligation to notify the lienholders of his receipt of

the funds in which the lienholders alleged an interest.

               MARPC 1.16 (Declining or Terminating Representation)

       The hearing judge concluded that Neverdon violated MARPC 1.16(a) by continuing

to represent the Clients when it became apparent that the representation would violate

MARPC 1.7. The hearing judge determined that an actual conflict of interest arose

between the Clients, that Neverdon failed to obtain informed consent, confirmed in writing

from the Clients to continue the representation, and that Neverdon’s continued

representation violated MARPC 1.7.

       Neverdon excepts to the hearing judge’s conclusion that he violated MARPC 1.16,

but provides an explanation that addresses the circumstances of MARPC 1.16(d)31 and does

not address MARPC 1.16(a).

       MARPC 1.16(a)(1) provides: “Except as stated in section (c) of this Rule, an

attorney shall not represent a client or, where representation has commenced, shall

withdraw from the representation of a client if: (1) the representation will result in violation

of the Maryland Attorneys’ Rules of Professional Conduct or other law[.]” (Paragraph

break omitted). In this case, Neverdon’s continued representation, without withdrawal, of

the Clients despite the conflict of interest, in violation of MARPC 1.7, as the hearing judge



       31
         Although the hearing judge concluded that Neverdon violated MARPC 1.16(d),
which concerns an attorney’s obligation to take steps to reasonably protect a client’s
interests upon termination of representation, Neverdon was not charged in the Petition for
Disciplinary or Remedial Action with a violation of MARPC 1.16(d). We, therefore, do
not sustain the violation.

                                             - 55 -
concluded, constitutes a violation of MARPC 1.16(a)(1). As such, the hearing judge’s

determination is supported by clear and convincing evidence.

 MARPC 3.3(a)(1) (Candor Toward the Tribunal) and MARPC 8.4(c) (Dishonesty,
                     Fraud, Deceit, or Misrepresentation)

       The hearing judge determined that Neverdon violated MARPC 3.3(a)(1) by making

false statements of material fact in the October 10, 2018 letter in response to Bar Counsel

and that Neverdon violated MARPC 3.3(a)(1) and MARPC 8.4(c) by making false

statements of material fact while testifying at the disciplinary hearing.

       The hearing judge concluded that Neverdon did not violate MARPC 3.3(a)(1) in

connection with his response to the show cause order that the Orphans’ Court issued on

June 7, 2017 or the emergency petition by stating, among other things, that Purvey suffers

from various serious health conditions. The hearing judge determined that Neverdon did

not violate MARPC 3.3(a)(1) with respect to some statements in the October 10, 2018 and

April 11, 2019 letters responding to Bar Counsel. In addition, the hearing judge concluded

that Neverdon did not violate MARPC 3.3(a)(1) or MARPC 8.4(c) in connection with the

submission of a false signature (Purvey’s) on the Information Report filed with the Register

of Wills. Both Bar Counsel and Neverdon have various exceptions to the hearing judge’s

conclusions. We resolve the matter as follows.

       To the extent that the hearing judge concluded that Neverdon made false statements

in his October 10, 2018 letter to Bar Counsel, while this conduct may potentially violate

MARPC 8.1(a) and 8.4(c), this conduct would not violate MARPC 3.3(a)(1) as MARPC

3.3(a)(1) concerns making or failing to correct false statements of material fact made to a



                                            - 56 -
tribunal.

       Similarly, to the extent that the hearing judge concluded that Neverdon violated

MARPC 3.3(a)(1) and MARPC 8.4(c) by making false statements while testifying at the

disciplinary hearing, we do not sustain those violations. In In Re Ruffalo, 390 U.S. 544,

551 (1986), the Supreme Court stated that, with respect to attorney disciplinary

proceedings, “[t]he charge must be known before the proceedings commence.” The

Supreme Court explained that such proceedings “become a trap when, after they are

underway, the charges are amended on the basis of testimony of the accused.” Id. The

Supreme Court stated that “notice should be given to the attorney of the charges and

opportunity afforded him for explanation and defen[s]e.” Id. at 550. The Supreme Court

concluded that the “absence of fair notice as to the reach of the grievance procedure and

the precise nature of the charges deprive[ an attorney] of procedural due process.” Id. at

552. In Attorney Grievance Comm’n v. Patton, 432 Md. 359, 378, 69 A.3d 11, 22 (2013),

citing Ruffalo, we sustained Bar Counsel’s exception to the hearing judge’s conclusions

that an attorney’s misrepresentation of facts during his deposition violated Maryland

Lawyers’ Rules of Professional Conduct (“MLRPC”) 8.1(a), 8.4(c), and 8.4(d) because the

matters had not been charged or did not constitution violations of the MLRPC. See also

Attorney Grievance Comm’n v. Frank, 470 Md. 699, 733, 236 A.3d 603, 624 (2020).

       In this case, consistent with the case law above, Bar Counsel acknowledges that

Neverdon’s testimony at the disciplinary hearing cannot form the basis of a violation of

MARPC 3.3(a)(1) or MARPC 8.4(c), but argues that the testimony should nonetheless be

considered as an aggravating factor. For all of the reasons above, we do not sustain the


                                          - 57 -
hearing judge’s conclusions that Neverdon violated MARPC 3.3(a)(1) by making false

statements to Bar Counsel and violated MARPC 3.3(a)(1) and MARPC 8.4(c) by testifying

falsely at the disciplinary hearing.32

       Bar Counsel excepts, though, to the hearing judge’s conclusion that Neverdon

“should not be held liable” for the forgery of Purvey’s signature on the Information Report

filed with the Orphans’ Court, i.e., that Neverdon did not violate MARPC 3.3(a)(1) or

8.4(c) with respect to the forged signature. We overrule Bar Counsel’s exception. In the

conclusions of law, the hearing judge carefully summarized the relevant testimony and

concluded that Purvey’s signature was, indeed, false but that Neverdon could not be held

responsible for the forgery, which was done by Lee. The hearing judge observed the

following. Purvey testified that she did not sign the Information Report but indicated that

the signature on it looked like hers. Brown testified that Purvey could not have signed the

Information Report because Purvey had not met with Neverdon or Lee during the relevant

time. Brown testified that the signature on the Information Report looked to her to be a

“cut and paste” copy of Purvey’s signature.

       Lee testified that he signed Purvey’s name on a copy of the Information Report and

identified Petitioner’s Exhibit 108, an incomplete copy of the Information Report, as the

document.     Lee testified that he had received permission from Purvey to sign the



       32
         Bar Counsel did not except to the hearing judge’s conclusion that Neverdon did
not violate MARPC 3.3(a)(1) in connection with his response to the show cause order from
the Orphans’ Court or the emergency petition or certain statements in his letters responding
to Bar Counsel. We agree with the hearing judge that Neverdon did not violate MARPC
3.3(a)(1) in this manner.

                                           - 58 -
Information Report on her behalf. Lee also testified that he found a version of the

Information Report in the client file that contained Purvey’s “live” signature and that he

filed that version with the Orphans’ Court.33 For his part, Neverdon testified that, when he

learned of the allegation of forgery, he searched the client file and found two versions of

the Information Report—one that Lee had signed for Purvey and one that Purvey had

signed “early on.” Neverdon testified that he asked Lee about the different versions and

Lee explained the “mix-up.”

       The hearing judge found that Purvey did not sign any version of the Information

Report. The hearing judge found that Lee did not have Purvey’s permission to sign her

name on the Information Report given Purvey’s unequivocal testimony that she did not

give Lee permission to sign her name.         The hearing judge discussed Lee’s notes

documenting his efforts to obtain signatures on the Information Report and the absence of

any note indicating that Purvey had given Lee permission to sign her name. The hearing

judge concluded that Lee’s testimony and notes indicated that “Lee felt pressure to file the

Information Report and ‘cut some corners’ once he had a copy of the Information Report

signed by” Michael. The hearing judge stated that the conclusion that Lee forged Purvey’s

signature was supported by the factual finding that the List of Interested Persons filed in

the Orphans’ Court by Lee also contained one or more false signatures. The hearing judge

concluded that a close examination of the Information Report “reveals that something is


       33
        The hearing judge noted that, on cross-examination, when asked why he did not
mention the “live” signature in his affidavit attached to the April 11, 2019 response letter
that Neverdon sent to Bar Counsel, Lee testified that his affidavit was meant to counter
Purvey’s allegation that her signature had been forged.

                                           - 59 -
clearly ‘off’ about the signature and signature block.” The hearing judge observed that on

different versions of the Information Report, including Petitioner’s Exhibit 42 and

Respondent’s Exhibit 12A, there are marks to the left of the signature and the typed name

under “Purvey’s signature is clearly skewed to the left, especially when compared to the

typed names under” Michael’s and Neverdon’s signatures. The hearing judge concluded

that “[t]his certainly gives the appearance that the signature was affixed to the document,

either manually or electronically, as suggested by [] Brown.”

       Having determined that Purvey’s signature on the Information Report “was not

genuine,” the hearing judge addressed whether Neverdon “should be held responsible” for

the Information Report being filed with the forged signature and concluded that Neverdon

could not be. The hearing judge determined that there was no evidence that Neverdon

ordered Lee to falsify Purvey’s signature or that he was aware of the falsification and

ratified it. The hearing judge concluded that there was no evidence that Neverdon learned

about the wrongdoing until well after the forgery occurred. The hearing judge specifically

concluded that the evidence indicated that Neverdon did not learn of the falsification until

Bar Counsel provided him with a copy of Purvey’s complaint on September 19, 2018.

       In excepting to the hearing judge’s failure to find that Neverdon violated MARPC

3.3(a)(1) and MARPC 8.4(c), Bar Counsel contends that the hearing judge was correct in

finding that Lee falsified Purvey’s signature on the Information Report and that Neverdon

learned of the forgery by September 19, 2018. Bar Counsel argues, though, that, even as

of the date of the hearing, the Estate was still open and Neverdon had not withdrawn his

appearance and he had failed to take any action to correct the forged signature. Bar Counsel


                                           - 60 -
asserts that MARPC 3.3(b) provides that the duties set forth in MARPC 3.3(a) “continue

to the conclusion of the proceeding,” and that Neverdon had a duty to correct Lee’s

misrepresentation to the Orphans’ Court.

       On the other hand, Neverdon contends that it is “wild conjecture” that Purvey’s

signature on the Information Report was forged.          Neverdon argues rather “that the

Information Report filed was the original signature of [] Purvey and was not a cut and

paste.” Neverdon asserts that Respondent’s Exhibit 12A does not have a stray line (i.e.,

the line mentioned by the hearing judge) and that it was the copy of the Information Report

actually filed bearing Purvey’s original signature.

       MARPC 3.3(a)(1) provides that “[a]n attorney shall not knowingly: [] make a false

statement of law or fact to a tribunal or fail to correct a false statement of material fact or

law previously made to the tribunal by the attorney[.]”          (Paragraph break omitted).

MARPC 8.4(c) provides that “[i]t is professional misconduct for an attorney to . . . engage

in conduct involving dishonesty, fraud, deceit or misrepresentation[.]”           In Attorney

Grievance Comm’n v. Steinhorn, 462 Md. 184, 198-99, 198 A.3d 821, 829 (2018), we

observed that “[t]here is a significant overlap between M[A]RPC 3.3(a)(1) and 8.4(c).

Indeed, a lawyer that violates M[A]RPC 3.3(a) generally violates M[A]RPC 8.4(c) as

well.” (Cleaned up).

       In Attorney Grievance Comm’n v. Berry, 437 Md. 152, 186, 85 A.3d 207, 228

(2014), this Court concluded that an attorney violated MLRPC 3.3(a)(1) where the

attorney, “in three Petitions for Allowance of Interim Personal Representative Commission

and Interim Attorney’s Fees, filed over seven years with the Orphans’ Court, failed to


                                            - 61 -
disclose the numerous unauthorized payments he made to himself.” In addition, the

attorney filed in the Orphans’ Court nine “Accounts of Successor Personal Representative”

in which he omitted check numbers, misidentified payees on checks, and falsified accounts

and balances to reconcile each account. Id. at 186, 85 A.3d at 228. We stated that the

attorney’s “deceit in concealing payments to himself from [an e]state is present in each of

the [nine] accounts, which he never corrected, all in violation of” MLRPC 3.3. Id. at 186,

85 A.3d at 228.

       Similarly, in Attorney Grievance Comm’n v. Bleecker, 414 Md. 147, 169-70, 994

A.2d 928, 941-42 (2010), this Court sustained Bar Counsel’s exception to the hearing

judge’s conclusion that an attorney did not violate MLRPC 3.3(a)(1) where the attorney

made no attempt to correct a misstatement in a complaint concerning the date of an

automobile accident. See id. at 169-70, 994 A.2d at 941. We determined that the attorney

misled the trial court, “which relied upon his allegation of [an] accident date in denying the

defendant’s motion to dismiss and motion to reconsider[,]” and we observed that MLRPC

3.3(a)(1) “states that it is a violation for a lawyer to ‘fail to correct a false statement’ to the

court[.]” Id. at 170, 994 A.2d at 942 (cleaned up).

       In this case, the hearing judge was correct in concluding that there was not clear and

convincing evidence that Neverdon violated MARPC 3.3(a)(1) or MARPC 8.4(c) with

respect to the forged signature, but not for the reasons advanced by Neverdon. As

explained above, the hearing judge performed a thorough analysis of the testimony and

evidence and came to the conclusion that Purvey’s signature was, indeed, forged on the

Information Report by Lee.         Although Neverdon argues that this was an erroneous


                                              - 62 -
conclusion, we are not convinced that the hearing judge’s conclusion that the signature was

forged is error. Purvey testified without hesitancy that she did not give Lee permission to

sign her name on the Information Report. Neverdon’s theory seemed to be that, even

though Purvey did not give her permission to have her name signed on an Information

Report, she had signed an earlier version of the Information Report, which Lee filed with

the Register of Wills. The hearing judge rejected this theory and accepted Purvey’s

testimony that she had not signed the Information Report and did not find the testimony

that she had signed an earlier version credible.

       That said, the hearing judge determined that Neverdon only became aware of the

alleged forgery on September 19, 2018, upon receipt of Purvey’s complaint from Bar

Counsel, i.e., after the Information Report had been filed. This determination is supported

by clear and convincing evidence as the record reflects that Lee alone interacted with

Purvey in an attempt to obtain her signature on the Information Report. Bar Counsel’s

primary contention is that Neverdon failed to correct the forgery after learning of the

complaint. Although it is clear that MARPC 3.3(a)(1) and (b) impose a continuing duty to

correct a false statement of material fact previously made to the tribunal by an attorney, in

this case, the information that Neverdon received in September 2018 was that there was an

allegation that Purvey’s signature had been forged. There is no evidence in the record that

Lee acknowledged the forgery to Neverdon in September 2018 and, indeed, Neverdon

continues to maintain that Lee did not forge Purvey’s signature. To be sure, our case law

confirms that an attorney has a duty to correct a false statement of material fact to a tribunal

where the attorney knows that a false statement exists. See Berry, 437 Md. at 186, 85 A.3d


                                             - 63 -
at 228; Bleecker, 414 Md. at 170, 994 A.2d at 942. The distinguishing factor here is that

Neverdon was not personally responsible for the forgery and Lee denied the forgery, and

until the hearing judge’s determination that Lee in actuality forged Purvey’s signature, the

issue had been (and still is) contested by Neverdon. Because it has not been determined

by clear and convincing evidence that, as of September 19, 2018, when Neverdon received

the complaint, he indeed knew of Lee’s forgery, we do not sustain Bar Counsel’s exception

to the hearing judge’s conclusion.

        MARPC 5.3(b) (Responsibilities Regarding Non-Attorney Assistants)

       The hearing judge concluded that Neverdon violated MARPC 5.3(b) by failing to

adequately supervise Lee, his paralegal. The hearing judge concluded that it was fair to

state that Lee “ran” Neverdon’s law office, as Lee had permission to sign Neverdon’s name

to letters and pleadings, Lee was the direct contact for the Clients and met with the Clients

at times when legal advice was needed, and Lee was authorized to issue demand letters and

to negotiate with insurance companies and lienholders. The hearing judge stated that

“[t]his over-permissive arrangement, coupled with a lack of direct oversight, resulted in an

environment where . . . corners were cut and rules were broken.”

       Without identifying a specific subsection, Neverdon excepts to the hearing judge’s

conclusion that he violated MARPC 5.3. Neverdon contends that, although he utilized

Lee’s services as his paralegal in the law office on all client matters, there was no

testimony, expert or otherwise, that such a practice was improper or that any of the

witnesses misunderstood that Lee was a paralegal and an assistant. Neverdon argues that

he reviewed and approved everything that Lee did, that Lee sent all documents to him first


                                           - 64 -
for review and approval, and that Lee worked at his direction. Neverdon asserts that,

although at the time he had Lee sign his (Neverdon’s) name to certain documents, Lee

signed with his consent. We overrule Neverdon’s exception to the hearing judge’s

conclusion that he violated MARPC 5.3(b).

       MARPC 5.3(b) provides: “With respect to a non-attorney employed or retained by

or associated with an attorney . . . an attorney having direct supervisory authority over the

non-attorney shall make reasonable efforts to ensure that the person’s conduct is

compatible with the professional obligations of the attorney[.]”         (Paragraph breaks

omitted).

       In Attorney Grievance Comm’n v. Smith, 443 Md. 351, 367, 116 A.3d 977, 986

(2015), we determined that an attorney violated MLRPC 5.3(a) and (b). We explained:

       Instead of establishing reasonable measures to ensure that [the paralegal]’s
       conduct complied with his ethical obligations, [the attorney] delegated to [the
       paralegal] broad authority to act on his behalf with little supervision—such
       as permitting [the paralegal] to negotiate with insurance companies and to
       obtain consent from clients to settle. He apparently relied on [the paralegal]
       to run his practice with little to no supervision or effort to ensure that she
       actually performed the tasks delegated to her in a manner consistent with his
       ethical obligations.

Id. at 367-68, 116 A.3d at 986-87 (citation omitted).

       It is clear that Neverdon did not adequately supervise Lee and did not ensure that

Lee’s conduct was compatible with an attorney’s professional obligations. Among other

things, as determined by the hearing judge, Lee was authorized to issue demand letters and

negotiate with insurance companies and lienholders, and Lee was authorized to meet with

the Clients at times when legal advice “was imperative,” including with respect to the



                                           - 65 -
signing of the release. Lee issued the demand letter under his signature without knowing

the policy limit amount. Lee was responsible for meeting with Purvey and Michael in an

effort to have the release signed, at a time when the need to provide legal advice could have

been anticipated, and Lee would have had firsthand knowledge of the conflict of interest

that arose between the two, but in the absence of proper supervision from Neverdon failed

to recognize it. Lee sent the letters of July 26, 2017 and September 6, 2017, containing

incorrect legal advice to the Clients. And, of course, Lee forged Purvey’s signature on the

Information Report. The hearing judge concluded that Lee had permission to sign

Neverdon’s name to letters and pleadings and there was very little time in which Neverdon

and Lee were even in the office at the same time. All of this leads to the determination that

clear and convincing evidence supports the hearing judge’s conclusion that Neverdon

violated MARPC 5.3(b) by delegating broad authority to Lee without ensuring that Lee’s

conduct comported with required ethical standards.34

                    MARPC 5.5(a) (Unauthorized Practice of Law)

       The hearing judge concluded that Neverdon violated MARPC 5.5(a) by directing



       34
         Prior to addressing any of the specific violations of the MARPC, in the conclusions
of law, the hearing judge discussed MARPC 5.3(c). MARPC 5.3(c) concerns an attorney’s
responsibility for the conduct of a non-attorney assistant that would be a violation of the
MARPC if engaged in by an attorney. The hearing judge stated: “[T]he Court finds, by
clear and convincing evidence, that [Neverdon] ordered or ratified all of the
correspondence and pleadings at issue in this case and is, therefore, responsible for their
content and effect.” Later, in discussing the violation of MARPC 5.3 in the conclusions of
law, though, the hearing judge did not find a violation of MARPC 5.3(c) and in
summarizing the MARPC violations that Neverdon was found to have committed, the
hearing judge did not include MARPC 5.3(c). Therefore, it appears that the hearing judge
did not conclude that Neverdon violated MARPC 5.3(c).

                                           - 66 -
Lee to: (1) sign, under his own signature, a demand letter containing legal assertions; (2)

communicate directly with insurers, despite the existence of legal issues concerning the

availability of personal injury protection coverage and the content of a settlement release;

(3) communicate directly with the Clients, even concerning legal issues, including the

issues discussed in the September 6, 2017 letter; and (4) communicate directly with MDH

to negotiate the waiver or reduction of its lien.

       Neverdon excepts to the hearing judge’s conclusion that he violated MARPC 5.5(a)

and contends that Lee did not practice law and that none of the Clients believed that Lee

“was doing anything except assisting” him as a paralegal, not as an attorney. Neverdon

acknowledges that Lee communicated directly with insurers in the case but argues that Lee

did so only at his direction and passed on his (Neverdon’s) “communication as he was

instructed to do.” We overrule Neverdon’s exception.

       MARPC 5.5(a) provides: “An attorney shall not practice law in a jurisdiction in

violation of the regulation of the legal profession in that jurisdiction, or assist another in

doing so.” In Attorney Grievance Comm’n v. Maldonado, 463 Md. 11, 43, 203 A.3d 841,

859 (2019), we explained that, “[t]o determine whether an individual has engaged in the

practice of law, the focus of the inquiry should be on whether the activity in question

required legal knowledge and skill in order to apply legal principles and precedent.”

(Cleaned up). Engaging in the “unauthorized practice of law includes utilizing legal

education, training, and experience to apply the special analysis of the profession to a

client’s problem.” Id. at 43, 203 A.3d at 859 (cleaned up). As an example, “[w]here trial

work is not involved but the preparation of legal documents, their interpretation, the giving


                                            - 67 -
of legal advice, or the application of legal principles to problems of any complexity, is

involved, these activities are still the practice of law.” Id. at 43, 203 A.3d at 859 (cleaned

up).

       The hearing judge’s conclusion that Neverdon assisted Lee in the unauthorized

practice of law in violation of MARPC 5.5(a) is supported by clear and convincing

evidence.   The evidence demonstrates that Neverdon not only assisted Lee in the

unauthorized practice of law but also put Lee in a position to practice law in his absence.

Although Neverdon contends that Lee acted only at his direction, the hearing judge did not

credit the contention and the evidence indicates otherwise. For example, Lee met alone

and communicated on his own with the Clients about signing the release from Nationwide.

Neverdon could not possibly have anticipated objections or questions from the Clients and

instructed Lee in advance on how to respond. When Purvey refused to sign the release,

Lee had been meeting with the Clients alone and later, as the hearing judge observed,

Neverdon “directed [] Lee to communicate directly with the Clients, even regarding legal

issues, including those addressed in the September 6, 2017 letter.” The unauthorized

practice of law does not require that a person engage in trial work but can include the giving

of legal advice and the interpretation of legal documents. There is ample evidence to

support the hearing judge’s conclusion that Neverdon assisted and, indeed, directed Lee to

engage in the unauthorized practice of law.

              MARPC 8.1(a) (Bar Admission and Disciplinary Matters)

       The hearing judge concluded that Neverdon violated MARPC 8.1(a) by making two

false assertions in his October 10, 2018 letter to Bar Counsel—namely, that he filed


                                            - 68 -
paperwork to open the Estate “as a courtesy” and that “Purvey failed to execute the release

despite the Orphans’ Court’s directive at the March 19, 2018 hearing”—and false

statements in his testimony about the Information Report at the hearing.

       Neverdon excepts to the hearing judge’s conclusion that he violated MARPC 8.1(a)

and contends that the October 10, 2018 letter was not meant to mislead Bar Counsel.

Neverdon argues that “in context, [he] clearly acknowledged that he was the attorney for

the [E]state and not retained to act as the [personal representative] but did assist in

preparing the forms for the co-[personal representatives].”        We sustain Neverdon’s

exception to the hearing judge’s conclusions that he violated MARPC 8.1(a).35

       MARPC 8.1(a) provides in pertinent part that an attorney “in connection with a

disciplinary matter, shall not: [] knowingly make a false statement of material fact[.]”

(Paragraph break omitted).

       The hearing judge’s conclusion that Neverdon violated MARPC 8.1(a) with respect

to the two statements in the October 10, 2018 letter is not supported by clear and convincing

evidence. At oral argument in this Court, Bar Counsel contended that Neverdon falsely

claimed that he opened the Estate “as a courtesy” when the hearing judge found that the

Estate matter was within the scope of Neverdon’s representation. In the October 10, 2018

letter, Neverdon stated:

       [The Clients] each retained my services, respectively, to attempt to obtain a
       monetary settlement for the unfortunate demise of their late cousin, Rodney

        As explained above, Neverdon’s alleged false testimony at the disciplinary hearing
       35

would not constitute a violation of MARPC 8.4(c) as the violation could not have been
charged in the Petition for Disciplinary or Remedial Action and his testimony at the hearing
would not violate MARPC 8.1(a) for the same reason.

                                           - 69 -
       Chase. Stemming from the personal injury matter, an estate matter was
       associated. I was not formally retained to handle the estate matter and act in
       the capacity of Personal Representative (PR), but rather, to help establish and
       open the estate. I offered to serve as PR and explained some of the
       responsibilities associated. However, [Purvey] was very adamant she
       understood and insisted upon serving instead. From the inception, there were
       familial difficulties at which point, for the sake of compromise, [] Purvey and
       [] Michael [] agreed to serve as Co-Personal Representatives (Co-PR). From
       the onset, this union was a difficult one; in which, I found myself as referee.
       My office did, as a courtesy, open the estate for [Purvey] and further helped
       her and [Michael] when they failed to comply with one of the responsibilities
       of a PR.

       To be sure, Neverdon’s response lacks clarity and even appears inconsistent in some

respects. Nevertheless, the conclusion that Neverdon knowingly made a false statement of

material fact is not supported by clear and convincing evidence. In the letter, Neverdon

acknowledges that he was retained to represent the Clients in connection with the personal

injury matter and to help establish and open the Estate, but states that the Clients were

adamant that he not serve as a personal representative. Albeit Neverdon writing that he

was retained to help establish and open the Estate, yet writing that he opened the Estate as

a courtesy, is confusing but this cannot fairly be determined to be a knowingly made false

statement. Neverdon stating that he opened the Estate as a courtesy appears to be more his

expression of the opinion that, because the Clients did not want him to serve as the personal

representative, he was not obligated to open the Estate rather than a knowingly made false

statement. Where an attorney gives a response to Bar Counsel that is “more a matter of

opinion than fact[,]” we have concluded that the attorney’s statement does not form the

basis of a violation of MARPC 8.1(a). Attorney Grievance Comm’n v. Sperling, 472 Md.

561, 608, 248 A.3d 224, 251 (2021). In this case, despite the imprecise language, it is



                                           - 70 -
apparent from Neverdon’s letter that he acknowledged that he had been retained to assist

with the personal injury case as well as with establishing and opening the Estate. Under

the circumstances, we decline to conclude that Neverdon’s statement constitutes a violation

of MARPC 8.1(a).

       Addressing the hearing judge’s next conclusion—that Neverdon falsely stated in the

October 10, 2018 letter that Purvey failed to execute the release after the Orphans’ Court’s

directive at the March 19, 2018 hearing—again, there is not clear and convincing evidence

that Neverdon knowingly made a false statement of material fact.36 In the conclusions of

law, the hearing judge observed that Bar Counsel “asserted in its Petition that [Neverdon]

made a false statement of material fact when he asserted in the October 10, 2018 letter that

‘Ms. Purvey failed to execute the release despite the Orphans’ Court’s directive at the

March 19, 2018 hearing.’” The hearing judge stated that, in the letter to Bar Counsel,

Neverdon wrote: “I could only assume [] Purvey was now satisfied ‘justice’ was in

progress; and now, she was comfortable with executing the Release; as coincidentally, she

still had not done so, despite the Court’s directive in open court.” The hearing judge

concluded by clear and convincing evidence that Neverdon’s assertion had been false

because the record was clear that Purvey had signed the release before the March 19, 2018

Orphans’ Court hearing.

       In the October 10, 2018 letter, Neverdon wrote:


        Although he excepts to the hearing judge’s conclusion that he violated MARPC
       36

8.1(a), Neverdon does not specifically address the conclusion that he made a false
statement by stating that Purvey had failed to sign the release even though the Orphans’
Court had allegedly ordered the release to be signed.

                                           - 71 -
       A few weeks later, Office of the State’s [A]ttorney for Anne Arundel county
       contacted my office in response to our ongoing inquiries by phone, to explain
       the Grand Jury decided to charge Mr. Disney, criminally, for the death of
       Rodney Chase. Consequently, I sent correspondence to [Purvey] and all
       other persons of interest. A few weeks following, claimant finally agreed to
       sign the Release, which was forwarded to Nationwide. I could only assume
       [] Purvey was now satisfied “justice” was in progress; and now, she was
       comfortable with executing the Release; as coincidentally, she still had not
       done so, despite the Court’s directive in open court.

In this portion of the letter, Neverdon communicated to Bar Counsel that Purvey eventually

signed the release and gratuitously added that her signing of the release occurred after “the

Court’s directive in open court.” The issue is, of course, that there was no such directive

by the Orphans’ Court. It is clear from the record though, that, on March 19, 2018, there

had been a hearing in the Orphans’ Court, during which the Court was advised that the

release had already been signed but the settlement check had not been signed, and that

Neverdon did not attend the hearing. The Orphans’ Court issued an order that the signed

release and signed settlement check be filed with the Court by March 26, 2018.

       At oral argument, in response to a question from the Court, Bar Counsel indicated

that Neverdon should have known that the release would have been signed before the

Orphans’ Court hearing because the settlement check had been received in February 2018.

Bar Counsel is correct that logic would dictate that Neverdon should have known that the

release would have been signed prior to the issuance of the settlement check. Nonetheless,

we can discern no logical reason why Neverdon would attempt to deceive Bar Counsel into

believing that the Orphans’ Court had ordered Purvey to sign the release when it would be

readily verifiable that the release had already been signed, that the Orphans’ Court had

been so advised, and that the Court’s directive had been that the signed release and


                                           - 72 -
settlement check be filed.

       It seems more a matter of Neverdon, who had not attended the March 19, 2018

hearing before the Orphans’ Court, in his October 10, 2018 letter mistakenly responded to

Bar Counsel by gratuitously indicating that Purvey had not signed the release prior to the

hearing, when in actuality it was the settlement check that had not been signed and the

Orphans’ Court had ordered that both the signed release and signed settlement check be

filed with the court—not that Purvey sign the release. Rather than making a knowing false

statement of material fact, Neverdon’s response to Bar Counsel seems to demonstrate a

lack of competence in handling his own case. Overall, clear and convincing evidence does

not support the conclusion that Neverdon knowingly made a false statement of material

fact where, in one instance, he appeared to give an opinion, and, in the second instance, he

made an obvious misstatement of fact to Bar Counsel.37

    MARPC 8.4(d) (Conduct that is Prejudicial to the Administration of Justice)

       The hearing judge concluded that Neverdon did not violate MARPC 8.4(d). In

concluding as much, the hearing judge indicated that an attorney’s conduct rises to the level

of a violation of MARPC 8.4(d) if it is “so egregious that it has a negative impact on the

profession as a whole, leaving a bad mark on all of us.” (Cleaned up). The hearing judge

reasoned that Neverdon’s conduct did not reach this level. Bar Counsel excepts to the

hearing judge’s conclusion, and argues, among other things, that Neverdon violated

MARPC 8.4(d) by failing to represent the Clients competently and diligently, notify third


        In light of our conclusion that Neverdon’s conduct did not violate MARPC 8.1(a),
       37

the conduct necessarily also did not violate MARPC 8.4(c).

                                           - 73 -
parties about the receipt of settlement funds, and create and maintain required records for

his attorney trust account. Bar Counsel also asserts that Neverdon violated MARPC 8.4(d)

by assisting Lee in the unauthorized practice of law. We sustain Bar Counsel’s exception.

       “It is professional misconduct for an attorney to . . . engage in conduct that is

prejudicial to the administration of justice[.]” MARPC 8.4(d). “Generally, a lawyer

violates M[A]RPC 8.4(d) where the lawyer’s conduct would negatively impact the

perception of the legal profession of a reasonable member of the public.” Attorney

Grievance Comm’n v. Slate, 457 Md. 610, 645, 180 A.3d 134, 155 (2018) (cleaned up).

       Neverdon violated MARPC 8.4(d) in a variety of ways. Neverdon allowed Lee to

run his law office virtually unsupervised and to engage in the unauthorized practice of law.

The Clients were sent letters containing incorrect legal information. Neverdon failed to

maintain adequate communication with the Clients. For example, Neverdon did not inform

the Clients about the status of the investigation of their case at the time that the settlement

offer was presented. Neverdon failed to recognize a conflict of interest that developed

when Purvey refused to settle and, as such, failed to advise any of the Clients of the conflict

of interest or attempt to obtain informed consent to continue representing them. Neverdon

failed to notify lienholders of the receipt of settlement proceeds and failed to create and

maintain records concerning the disbursement of proceeds in his attorney trust account

related to the case. Although we have concluded that Neverdon did not engage in

intentional dishonesty, nonetheless, Neverdon engaged in a variety of misconduct that the

public would not expect from a member of the legal profession and that would negatively

impact the perception of the legal profession of a reasonable member of the public.


                                            - 74 -
                          MARPC 8.4(a) (Violating the MARPC)

       The hearing judge concluded that Neverdon violated MARPC 8.4(a).

       “It is professional misconduct for an attorney to[] violate . . . the” MARPC.

MARPC 8.4(a). Clear and convincing evidence supports the hearing judge’s conclusion

that Neverdon violated MARPC 8.4(a). As discussed above, Neverdon violated MARPC

1.1, 1.2(a), 1.3, 1.4(a)(2) and (b), 1.7, 1.15(a) and (d), 1.16(a)(1), 5.3(b), 5.5(a), and 8.4(d).

                         (C) Aggravating and Mitigating Factors

       The hearing judge found six aggravating factors. First, the hearing judge found that

Neverdon’s misconduct was aggravated by prior discipline. Over objection, the hearing

judge admitted an exhibit from Bar Counsel—a letter dated November 15, 2016 from Bar

Counsel to the Clerk of this Court which enclosed a letter dated September 28, 2016 from

Bar Counsel to Neverdon confirming that the Attorney Grievance Commission had

approved an agreed-upon reprimand. The September 28, 2016 letter referenced four

separate complainants and that Neverdon agreed to a reprimand for violations of MLRPC

1.2, 1.3, 1.15(a), (c), and (d), 1.16, and 8.4 and Maryland Rule 16-604.

       Second, the hearing judge found that Neverdon’s misconduct was aggravated by

multiple violations of the MARPC.

       Third, the hearing judge found that Neverdon’s misconduct was aggravated by the

submission of false evidence during the disciplinary process. According to the hearing

judge, two of the assertions in Neverdon’s October 10, 2018 letter to Bar Counsel and his

testimony about the Information Report at the disciplinary hearing constituted the

submission of false evidence during the disciplinary process.


                                              - 75 -
       Fourth, the hearing judge found that Neverdon’s misconduct was aggravated by

substantial experience in the practice of law, as, at the time of the hearing, Neverdon had

been practicing law for twenty-one years and had been handling sixteen to twenty personal

injury cases each month during the relevant time period.

       Fifth, the hearing judge found that Neverdon’s misconduct was aggravated by an

indifference to making restitution. According to the hearing judge, Neverdon had taken

his attorney’s fee before completing the work he was required to perform and, at the

hearing, Neverdon admitted that he did not consider refunding any of his attorney’s fee.

The hearing judge stated: “For all practical purposes, it is impossible to determine how

much of the fee has been earned at this point, so the proper thing would have been for

[Neverdon] to return the fee to his trust account until the entire matter was concluded.

[Neverdon] has not indicated any intention of doing that.”

       Sixth, the hearing judge found the aggravating factor of a refusal to acknowledge

the wrongful nature of the misconduct. Specifically, the hearing judge found that Neverdon

failed to acknowledge the wrongful nature of his misconduct with respect to the manner in

which he inadequately investigated the survival action, handled the liens on the Estate, and

advised the Clients on how to manage and close the Estate. The hearing judge stated that,

during the disciplinary hearing, Neverdon acknowledged that his handling of the survival

action may not have been the “gold standard[,]” but that he had done what he believed to

be necessary and appropriate, and Neverdon contended that he was still negotiating the

liens and assisting the Clients with the Estate, as demonstrated by the letter he sent to MDH

on September 17, 2020. According to the hearing judge, Neverdon’s representation in the


                                           - 76 -
survival action fell “far below the ‘gold standard’” and Neverdon’s failure to acknowledge

“his deficient handling” of the matter demonstrated a refusal to acknowledge the wrongful

nature of the misconduct.

       In addition, the hearing judge found that, although handling the CEICO lien was

within the scope of the representation, Neverdon had done nothing concerning the lien.

The hearing judge also found that, other than the September 17, 2020 e-mail to MDH, there

had been no work on the Estate or communication between Neverdon and the Clients since

January 7, 2019. The hearing judge determined that the only reason Neverdon reached out

to MDH on September 17, 2020 was because he discovered “a new theory for arguing that

MDH’s lien could be reduced during the deposition of” Bar Counsel’s expert.

       In contrast, the hearing judge declined to find three other aggravating factors

suggested by Bar Counsel. The hearing judge found that Bar Counsel had failed to

establish that Neverdon’s misconduct was aggravated by a dishonest or selfish motive, a

pattern of misconduct, or the vulnerability of the victim (Purvey).

       The hearing judge found no mitigating factors, stating that Neverdon “did not assert

that any mitigating factors were present in th[e] case.”

                                       (D) Sanction

       Bar Counsel recommends that Neverdon be indefinitely suspended from the practice

of law. In his exceptions and recommendation for sanction, Neverdon does not expressly

recommend a sanction but instead provides a list of actions from the last two fiscal years,

in which attorneys have been reprimanded by consent or reprimanded by the Commission.

At oral argument, when asked about the recommended sanction, Neverdon’s counsel stated


                                           - 77 -
that this case involved some “missteps” by Neverdon of the type for which this Court

usually reprimands attorneys.

      In Slate, 457 Md. at 646-47, 180 A.3d at 155-56, this Court stated:

      This Court sanctions a lawyer not to punish the lawyer, but instead to protect
      the public and the public’s confidence in the legal profession. This Court
      accomplishes these goals by: (1) deterring other lawyers from engaging in
      similar misconduct; and (2) suspending or disbarring a lawyer who is unfit
      to continue to practice law.

      In determining an appropriate sanction for a lawyer’s misconduct, this Court
      considers: (1) the M[A]RPC that the lawyer violated; (2) the lawyer’s mental
      state; (3) the injury that the lawyer’s misconduct caused or could have
      caused; and (4) aggravating factors and/or mitigating factors.

      Aggravating factors include: (1) prior attorney discipline; (2) a dishonest or
      selfish motive; (3) a pattern of misconduct; (4) multiple violations of the
      M[A]RPC; (5) bad faith obstruction of the attorney discipline proceeding by
      intentionally failing to comply with rules or orders of the disciplinary agency;
      (6) submission of false evidence, false statements, or other deceptive
      practices during the attorney discipline proceeding; (7) a refusal to
      acknowledge the misconduct’s wrongful nature; (8) the victim’s
      vulnerability; (9) substantial experience in the practice of law; (10)
      indifference to making restitution or rectifying the misconduct’s
      consequences; (11) illegal conduct, including that involving the use of
      controlled substances; and (12) likelihood of repetition of the misconduct.

      Mitigating factors include: (1) the absence of prior attorney discipline; (2)
      the absence of a dishonest or selfish motive; (3) personal or emotional
      problems; (4) timely good faith efforts to make restitution or to rectify the
      misconduct’s consequences; (5) full and free disclosure to Bar Counsel or a
      cooperative attitude toward the attorney discipline proceeding; (6)
      inexperience in the practice of law; (7) character or reputation; (8) a physical
      disability; (9) a mental disability or chemical dependency, including
      alcoholism or drug abuse, where: (a) there is medical evidence that the
      lawyer is affected by a chemical dependency or mental disability; (b) the
      chemical dependency or mental disability caused the misconduct; (c) the
      lawyer’s recovery from the chemical dependency or mental disability is
      demonstrated by a meaningful and sustained period of successful
      rehabilitation; and (d) the recovery arrested the misconduct, and the
      misconduct’s recurrence is unlikely; (10) delay in the attorney discipline


                                           - 78 -
       proceeding; (11) the imposition of other penalties or sanctions; (12) remorse;
       (13) remoteness of prior violations of the M[A]RPC; and (14) unlikelihood
       of repetition of the misconduct.

(Cleaned up).

       Neverdon excepts to the hearing judge’s finding of the aggravating factors of

submission of false evidence during the disciplinary process, refusal to acknowledge the

wrongful nature of his conduct, substantial experience in the practice of law, and

indifference to making restitution.

       We sustain Neverdon’s exception to the hearing judge’s finding of the aggravating

factor of submission of false evidence during the disciplinary process. In light of our

conclusion that Neverdon did not knowingly make false statements in his October 10, 2018

letter responding to Bar Counsel, we sustain Neverdon’s exception to the finding based on

his response to Bar Counsel. As to the hearing judge’s finding that the aggravating factor

applies based on Neverdon’s testimony at the disciplinary hearing, the hearing judge

appears to fault Neverdon for testifying that he believed Lee’s denial of forging Purvey’s

signature on the Information Report. In this case, the hearing judge found that Neverdon

should have known as of September 19, 2018, upon his receipt of the complaint from Bar

Counsel, that Purvey’s signature was a forgery. As we explained above, when Neverdon

received the complaint in September 2018, he would have been aware at most of the

allegation that Purvey’s signature was forged.38 In light of this, we sustain Neverdon’s


       38
         In discussing Neverdon’s alleged false testimony, the hearing judge relied on
Attorney Grievance Comm’n v. McClain, 406 Md. 1, 956 A.2d 135 (2008), for the
proposition that Neverdon knew or should have known that his testimony was false, i.e.,


                                           - 79 -
exception in its entirety.

       We sustain Neverdon’s exception to the hearing judge’s finding of the aggravating

factor of refusal to acknowledge the wrongful nature of his conduct. The hearing judge’s

finding appears to be based on Neverdon indicating, during the hearing, that his conduct

fell below the “gold standard,” and the hearing judge’s determination that this testimony

was insufficient to acknowledge the wrongfulness of his conduct. The hearing judge’s

finding suggests that this aggravating factor should apply because Neverdon attempted to

point out that he has done some things correctly and that, in stating that his conduct fell

below the “gold standard,” Neverdon did not admit the violations. Under this standard, the

refusal to acknowledge the wrongful nature of the conduct would routinely apply as an

aggravating factor to almost every attorney who testified on their own behalf at a

disciplinary hearing.

       We overrule Neverdon’s exception to the hearing judge’s finding of the aggravating

factor of substantial experience in the practice of law. Neverdon contends that he testified

that, although he has substantial experience with personal injury cases, he “conceded that

he had limited experience in the matters of estate law[.]” Nonetheless, Neverdon was

admitted to the Bar of Maryland in 1999. At the time that Neverdon began representing


Neverdon should have known that Lee forged Purvey’s signature upon receipt of the
complaint. The circumstances of McClain are distinguishable. In McClain, 406 Md. at 14,
18, 956 A.2d at 143, 145, we concluded that an attorney violated MLRPC 3.3(a) where the
attorney knowingly misrepresented to the court that settlement in a sale of land had
occurred and the attorney provided misleading statements that he attributed to a trial judge.
We determined that the attorney knew or should have known that his interpretation of the
trial judge’s statements was false. See id. at 14, 956 A.2d at 143. The circumstances of
McClain are nothing like those in this case.

                                           - 80 -
the Clients in 2017, he had approximately eighteen years of experience overall as an

attorney.

       We sustain Neverdon’s exception to the hearing judge’s finding of the aggravating

factor of indifference to making restitution. The hearing judge based the finding on the

circumstance that Neverdon took his full fee before completing the work that he was

obligated to perform, that he has never returned the fee, and that the proper thing would

have been for Neverdon to return the fee to his attorney trust account until the matter was

concluded. Although Bar Counsel’s expert, Bekman, testified that Neverdon’s receipt of

a $10,000 fee was unreasonable, Neverdon was not charged in the Petition for Disciplinary

or Remedial Action with a violation of MARPC 1.5(a), which concerns charging an

unreasonable fee. Because Neverdon was not charged with violating MARPC 1.5(a), we

did not sustain the hearing judge’s conclusion that he charged an unreasonable fee in

violation of the rule. As such, despite Bekman’s testimony having merit, there is no ground

on which to sustain the hearing judge’s determination that the fee was required to be

returned to the Clients in the form of restitution.

       Bar Counsel’s sole exception is to the hearing judge’s failure to find as an

aggravating factor that Purvey was a vulnerable victim. We overrule the exception. Bar

Counsel argues that the hearing judge erred in failing to find the factor due to lack of proof

that Neverdon “preyed on” Purvey. Bar Counsel contends that it is not required to prove

that Neverdon “preyed on” Purvey. In support of the contention, Bar Counsel cites

Attorney Grievance Commission cases in which clients who were either a criminal

defendant or an immigrant were found to be vulnerable victims. See Attorney Grievance


                                            - 81 -
Comm’n v. Singh, 464 Md. 679, 212 A.3d 888 (2019); Attorney Grievance Comm’n v.

Patton, 432 Md. 359, 69 A.3d 11 (2013).

       In addition, Bar Counsel draws our attention to Attorney Grievance Comm’n v.

Robbins, 463 Md. 411, 467, 205 A.3d 1034, 1066 (2019), a case in which the hearing judge

found that one of the attorney’s clients “was a vulnerable client due to her old age and

dementia diagnosis.” In Robbins, 463 Md. at 463-65, 468, 205 A.3d at 1064-65, 1066-67,

there were multiple clients for whom the attorney had handled estate matters and the

attorney violated MARPC 1.1, 1.2, 1.3, 1.4, 1.5, 1.7, 8.1(a), and 8.4(c), (d), and (a). We

concluded that disbarment was the appropriate sanction and stated that, in a previous case,

we had determined that an “attorney’s behavior was especially troubling given that his

chosen prey were the elderly and their families, vulnerable people who sought the

attorney’s assistance in alleviating their difficult circumstances.” Id. at 467-68, 205 A.3d

at 1066 (cleaned up). We reaffirmed that “sentiment and note[d] that [the attorney’s]

inclination to prey on the elderly [was] particularly heinous.” Id. at 468, 205 A.3d at 1066.

       Here, in its exceptions, while providing case law and arguing that it need not prove

that Neverdon preyed upon Purvey, Bar Counsel does not expressly explain why Purvey

should be considered a vulnerable victim, i.e., why the aggravating factor is applicable. It

appears that Bar Counsel predicates the exception on Purvey’s age. The hearing judge

stated that Purvey was 93 years old at the time of the disciplinary hearing and that, during

the hearing, she exhibited some difficulty in hearing, understanding questions, and relaying

information. Nonetheless, the hearing judge pointed out that Purvey was but one of a group

of four people that Neverdon represented and that the other three individuals were much


                                           - 82 -
younger and that Purvey had the assistance of “friends and family members” during the

representation. In Robbins, 463 Md. at 441, 205 A.3d at 1051, the client who was found

to be a vulnerable victim, in addition to being of advanced age (88 years old), suffered

from a myriad of conditions, “including aphasia causing her speech to be impaired; mild

dementia; short term memory loss; and inability to recall amounts, dates, and, eventually,

to write checks.” Certainly the aggravating factor of vulnerable victim may apply without

affirmative evidence that an attorney preyed on a particular person or group of people. In

this case, though, in assessing the applicability of the vulnerable victim aggravating factor,

the hearing judge noted Purvey’s age and observed only that she had some difficulty during

the disciplinary hearing. Under the circumstances, we decline to disturb the hearing

judge’s finding that the aggravating factor of vulnerable victim does not apply.

       In sum, after carefully reviewing the hearing judge’s findings and Neverdon’s and

Bar Counsel’s exceptions, we conclude that the following aggravating factors apply:

substantial experience in the practice of law, prior attorney discipline, and multiple

violations of the MARPC.

       Neverdon excepts to the hearing judge’s failure to find any mitigating factors and

contends that there are four such factors. Neverdon contends that any misconduct is

mitigated by the following: (1) the circumstance that he has not abandoned the Clients and

has continued to work to negotiate a reduction of the liens; (2) his testimony

acknowledging a “shortfall in his representation”; (3) his assertion that he is contrite

concerning the use of Lee in his practice and that he has “revamped his office procedures”;

and (4) that he has terminated his employment with the State and returned to work full time


                                            - 83 -
in his practice. Neverdon appears to be contending that the mitigating factors of timely

good faith efforts to make restitution or to rectify the misconduct’s consequences, remorse,

and unlikelihood of repetition of the misconduct are present. From our perspective, the

information Neverdon provides in his exception is insufficient to establish a basis for the

mitigating factors. We agree with the hearing judge’s determination that no mitigating

factors apply.

       In Attorney Grievance Comm’n v. Barton, 442 Md. 91, 150, 144, 110 A.3d 668,

702, 699 (2018), a case relied on by Bar Counsel, this Court indefinitely suspended an

attorney who violated MARPC 1.1, 1.3, 1.4(a) and (b), 1.5(a), 1.15(a) and (b), 1.16(d),

5.3(a), (b), and (c), 5.5(a), and 8.4(a), (c), and (d). The attorney had engaged in “a pattern

of client neglect and a failure to properly supervise nonlawyer employees and include[d]

an instance of misrepresentation before a court.” Id. at 148, 110 A.3d at 701. Significantly,

the attorney “engaged in a misrepresentation to the Bankruptcy Court by failing to disclose

[] additional compensation she received from” a client. Id. at 149, 110 A.3d at 702. This

Court noted five aggravating factors, including a dishonest or selfish motive, a pattern of

misconduct, multiple violations, a refusal to acknowledge the wrongful nature of the

misconduct, and an indifference to making restitution. See id. at 145, 110 A.3d at 700.

We noted two mitigating factors, including interim rehabilitation because, among other

things, the attorney had undertaken cases pro bono involving purported victims of her law

firm’s office manager, and the absence of prior discipline. See id. at 147, 104, 110 A.3d

at 701, 675-76. We concluded that, in the absence of any finding of misappropriation, an

indefinite suspension was the appropriate sanction. See id. at 150, 110 A.3d at 702.


                                            - 84 -
       In Attorney Grievance Comm’n v. Dore, 433 Md. 685, 689, 727, 73 A.3d 161, 163,

186 (2013), where an attorney failed to properly supervise employees and authorized the

employees to regularly sign his name on affidavits filed in foreclosure actions, and where

the employees also notarized the false signatures, this Court suspended the attorney for

ninety days. The attorney violated MLRPC 3.3(a)(1), 5.3(a)(1), and 8.4(d) by making false

statements to a tribunal, failing to supervise non-attorney assistants, and engaging in

conduct prejudicial to the administration of justice. See id. at 718, 73 A.3d at 180. In

concluding that a ninety-day suspension was the appropriate sanction, we noted that we

refrained from imposing an indefinite suspension because there were many mitigating

circumstances. See id. at 727, 73 A.3d at 186.

       In Attorney Grievance Comm’n v. Hallmon, 343 Md. 390, 394-95, 406-10, 681

A.2d 510, 512, 518-20 (1996), where an attorney assisted an unlicensed law school

graduate in the unauthorized practice of law by failing to adequately supervise the graduate,

and failed to respond to Bar Counsel and to maintain an attorney trust account, we

suspended the attorney for ninety days. The attorney violated MLRPC 5.5 and 8.1(b), as

well as various statutes related to the maintenance of an attorney trust account. See id. at

393-94, 407-09, 681 A.2d at 512, 518-20. We required that the termination of the

attorney’s suspension be subject to the attorney’s satisfaction of certain conditions,

including completion of courses on the rules of professional conduct and law office

management, and the engagement, at the attorney’s expense, of an attorney monitor

acceptable to Bar Counsel to oversee the attorney’s practice. See id. at 411, 681 A.2d at

520-21.


                                           - 85 -
       Recently, in Attorney Grievance Comm’n v. Fineblum, ___ Md. ___, ___ A.3d ___,

2021 WL 1604340, *1-2, 19 (2021), where, among other things, for a period of

approximately ten years, an attorney engaged in misconduct involving the lack of

supervision of a paralegal firm to which he regularly delegated work, improperly shared

fees with the paralegal firm, and failed to properly manage his attorney trust account, this

Court suspended the attorney for six months and a day with reinstatement conditioned on

the attorney engaging an attorney monitor for a period of three months. The attorney

violated MARPC 1.4(b), 1.15(a) and (b), 5.3(a) and (b), 5.4(a) (Professional Independence

of an Attorney), 5.5(a), and 8.4(a) and (d), as well as Maryland Rules 19-407(a)(3), (a)(4),

and (b) (Attorney Trust Account Record-Keeping) and 19-408 (Commingling Funds). See

id. at *8-14. We observed that the attorney’s misconduct was mitigated by several factors,

including lack of prior attorney discipline, the absence of a dishonest or selfish motive,

timely good faith efforts to make restitution or to rectify the misconduct’s consequences,

and character or reputation. See id. at *16. In determining that the appropriate sanction

was a suspension of six months and a day, we concluded that the attorney’s misconduct

was more similar to the misconduct of the attorneys in Dore and Hallmon, where the

attorneys received definite suspensions, than to Barton, where the attorney was indefinitely

suspended. See id. at *18.

       Likewise, we determine that Neverdon’s misconduct is more akin to the misconduct

of the attorneys in Dore, Hallmon, and Fineblum, and distinct from that of the attorney in

Barton, who had engaged in intentional dishonesty. We conclude that the appropriate

sanction for Neverdon’s misconduct is a suspension from the practice of law in Maryland


                                           - 86 -
for six months, and that his reinstatement be conditioned upon the engagement of an

attorney monitor for a period of one year following the date of reinstatement to ensure that

he practices law in accordance with all applicable rules and regulations. The monitor must

be approved by Bar Counsel and shall be engaged at Neverdon’s expense. Neverdon has

violated numerous MARPC, namely, MARPC 1.1, 1.2(a), 1.3, 1.4(a)(2) and (b), 1.7,

1.15(a) and (d), 1.16(a)(1), 5.3(b), 5.5(a), 8.4(d), and 8.4(a). But for the circumstance that

this case does not involve intentional dishonesty or knowingly making false statements of

material fact in violation of MARPC 3.3(a)(1), 8.1(a), or 8.4(c), Bar Counsel’s

recommendation of an indefinite suspension from the practice of law would have been

warranted.

       Even in the absence of intentional dishonesty and knowingly made false statements,

the circumstances of Neverdon’s misconduct warrant the sanction of a suspension

sufficient to deter other attorneys from engaging in similar misconduct and to protect the

public. The Clients in this case entrusted an estate matter to Neverdon at a time when they

had incurred the loss of a loved one and relied upon him to handle the case appropriately.

Neverdon allowed the matter to be handled, for the most part, by a non-attorney assistant

and did not give the matter competent or diligent attention. Given the presence of the

aggravating factors of substantial experience in the practice of law, multiple violations, and

prior attorney discipline in the form of a reprimand by the Commission and the lack of

mitigating factors, a suspension from the practice of law for a period of six months with

the condition of engagement of a monitor upon reinstatement is the appropriate disposition.

Unlike the attorney in Fineblum, who also delegated responsibilities to those he failed to


                                            - 87 -
adequately supervise, Neverdon failed to handle his Clients’ matter competently and

diligently and has a prior Commission reprimand and no mitigating factors. On the other

hand, the misconduct in Fineblum spanned a period of approximately ten years and

consisted of numerous client matters in which the attorney failed to provide adequate

supervision to the paralegal firm involved and failed to properly manage his attorney trust

account and commingled funds. On balance, taking into account the differences and

similarities between the two cases, we conclude that a comparable sanction is warranted.

       For all of the reasons explained above, we suspend Neverdon from the practice of

law for six months with the condition of engagement of an attorney monitor for a one-year

period upon reinstatement to the practice of law in Maryland. The suspension shall

commence thirty days after the date on which this opinion is filed.


                                   IT IS SO ORDERED; RESPONDENT SHALL PAY
                                   ALL COSTS AS TAXED BY THE CLERK OF
                                   THIS COURT, INCLUDING COSTS OF ALL
                                   TRANSCRIPTS, PURSUANT TO MARYLAND
                                   RULE 19-709(d), FOR WHICH SUM JUDGMENT
                                   IS ENTERED IN FAVOR OF THE ATTORNEY
                                   GRIEVANCE        COMMISSION     AGAINST
                                   RUSSELL A. NEVERDON, SR.




                                          - 88 -